


AGREEMENT AND PLAN OF REORGANIZATION




This Agreement and Plan of Reorganization ("Agreement") is dated March 6, 2012,
by and among Zaldiva, Inc., a Nevada corporation ("Buyer"); Cygnus Internet,
Inc., a Florida corporation ("Seller"); and Jeffrey M. Pollitt, who is the
beneficial owner of approximately 37% of Seller’s outstanding shares of common
stock (the “Principal Stockholder”).




RECITALS




Seller desires to sell, and Buyer desires to purchase, all of the assets of
Seller used directly or indirectly in the operation of the business of the
Seller, including but not limited to Seller’s operations that are currently
conducted under the names “FONU2,” “FONUS.COM,” “CANDYFONE” and “CANDYFONE.COM,”
together with all intellectual property, computer hardware and software
associated with such business (the “FONU2 Business”), for the consideration and
on the terms set forth in this Agreement.




It is the parties’ intention that:  (i) Buyer’s purchase of such assets be
qualified as a tax-free transaction within the meaning of Section 368(a)(1)(C)
of the Internal Revenue Code, as amended, and (ii) as part of this Agreement,
Buyer shall issue to Seller’s Stockholders, directly, on a pro rata basis, the
shares of Buyer’s common stock issuable hereunder in this Reorganization.




The parties, intending to be legally bound, agree as follows:







ARTICLE 1

Definitions and Usage




1.1

DEFINITIONS




For purposes of this Agreement, the following terms and variations thereof have
the meanings specified or referred to in this Section 1.1:




"Accounts Receivable" (a) all trade accounts receivable and other rights to
payment from customers of Seller arising from or relating to the FONU2 Business
and the full benefit of all security for such accounts or rights to payment,
including all trade accounts receivable representing amounts receivable in
respect of goods shipped or products sold or services rendered, whether billed
or unbilled as of the Closing Date, to customers of Seller arising from or
related to the FONU2 Business, (b) all other accounts or notes receivable of
Seller arising from or related to the FONU2 Business and the full benefit of all
security for such accounts or notes and (c) any claim, remedy or other right
related to any of the foregoing.




“Acquisition Agreement” as defined in Section 9.5(c).











--------------------------------------------------------------------------------

“Adverse Recommendation Change” as defined in Section 9.5(c).




"Affiliate" as applied to any Person, any other Person that is controlled by, is
in control of, or is commonly controlled with, the first Person, where the term
“control” means possession of the power (whether by voting power, contract or
otherwise) to elect the majority of the members of the governing body or
otherwise to direct the management policies of a Person.




"Assets" as defined in Section 2.1.




"Best Efforts" the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to achieve that result as expeditiously as
possible, provided, however, that a Person required to use Best Efforts under
this Agreement will not be thereby required to take actions that would result in
a material adverse change in the benefits to such Person of this Agreement and
the Contemplated Transactions or to dispose of or make any change to its
business, expend any material funds or incur any other material burden.




"Bill of Sale" as defined in Section 2.7(a)(i).




“Board Recommendation” as defined in Section 9.5(c).




"Breach" any breach of, or any inaccuracy in, any representation or warranty or
any breach of, or failure to perform or comply with, any covenant or obligation,
in or of this Agreement or any other Contract, or any event which with the
passing of time or the giving of notice, or both, would constitute such a
breach, inaccuracy or failure.




"Business Day" any day other than (a) Saturday or Sunday or (b) any other day on
which National banks are permitted or required to be closed.




"Buyer" as defined in the first paragraph of this Agreement.




"Buyer Indemnified Persons" as defined in Section 11.2.




"Closing" as defined in Section 2.6.




"Closing Date" the date on which the Closing actually takes place.




"Closing Date Debt" all indebtedness of the Seller resulting in an Encumbrance
on the Assets, existing on the Closing Date.




"COBRA" as defined in Section 3.16(e).




"Code" means the Internal Revenue Code of 1986, as amended.




"Consent" any approval, consent, ratification, waiver or other authorization
from a third party requested or necessary to consummate the Contemplated
Transactions.





Page 2 of 62




--------------------------------------------------------------------------------




"Contemplated Transactions" all of the transactions contemplated by this
Agreement.




"Contract" any agreement, contract, Lease, consensual obligation, promise or
undertaking (whether written or oral and whether express or implied), whether or
not legally binding.




"Copyrights" as defined in Section 3.25(a)(iii).




"Damages" as defined in Section 11.2.




"Disclosure Schedules" the disclosure schedules delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement.




"Employee Plans" as defined in Section 3.16(a).




"Encumbrance" any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal or similar restriction, including any restriction
on use, voting (in the case of any security or equity interest), transfer,
receipt of income or exercise of any other attribute of ownership.




"Environmental Law" all Legal Requirements relating to the protection of the
environment, to human health and safety, or to any emission, discharge,
generation, processing, storage, holding, abatement, existence, Release,
threatened Release or transportation of any Hazardous Substances, including,
without limitation, (i) CERCLA, the Resource Conservation and Recovery Act, and
the Occupational Safety and Health Act, (ii) all other requirements pertaining
to reporting, licensing, permitting, investigation or remediation of emissions,
discharges, Releases or threatened Releases of Hazardous Materials into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, sale, treatment, receipt, storage, disposal, transport or
handling of Hazardous Substances, and (iii) all other requirements pertaining to
the protection of the health and safety of employees or the public.




"ERISA" the Employee Retirement Income Security Act of 1974.




"Exchange Act" the Securities Exchange Act of 1934.




"Excluded Assets" as defined in Section 2.2.




"FONU2 Business" as defined in the second paragraph of this Agreement.




"Fraud" fraud, fraudulent inducement or intentional misrepresentation or
concealment.




"GAAP" generally accepted accounting principles for financial reporting in the
United States, applied on a basis consistent with the basis on which the
financial statements referred to in Section 3.4 were prepared.





Page 3 of 62










--------------------------------------------------------------------------------




"Governing Documents" with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership,  the limited partnership agreement
and the certificate of limited partnership; (d) if a limited liability company,
the articles of organization and operating agreement; (e) if another type of
Person, any other charter or similar document adopted or filed in connection
with the creation, formation or organization of the Person; and (f) any
amendment or supplement to any of the foregoing.




"Governmental Authorization" any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.




"Governmental Body" any:




(a)

nation, state, county, city, town, borough, village, district or other
jurisdiction;




(b)

federal, state, local, municipal, foreign or other government;




(c)

governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers);




(d)

multinational organization or body;




(e)

body exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or




(f)

official of any of the foregoing.




"Indemnified Person" as defined in Article 11.




"Indemnifying Person" as defined in Article 11.




"Intellectual Property Assets" as defined in Section 3.25(a).




"IRS" the United States Internal Revenue Service and, to the extent relevant,
the United States Department of the Treasury.




"Knowledge" an individual will be deemed to have Knowledge of a particular fact
or other matter if:




(a)

that individual is actually aware of that fact or matter; or




(b)

that individual was aware of circumstances that would give a prudent individual





Page 4 of 62




--------------------------------------------------------------------------------

reason to suspect that, upon reasonable inquiry, that fact or other matter may
exist.




A Person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is presently serving, as a
director or officer of that Person (or in any similar capacity) has, or at any
time had, Knowledge of that fact or other matter (as set forth in (a) and (b)
above).




"Lease" any Real Property Lease or any lease or rental agreement, license, right
to use or installment and conditional sale agreement to which Seller is a party
and any other Seller Contract pertaining to the leasing or use of any Tangible
Personal Property.




“Leased Real Property” all real property covered by the Real Property Lease.




"Legal Requirement" any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.




"Liability" with respect to any Person, any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.




"Marks" as defined in Section 3.25(a)(i).




"Material Consents" as defined in Section 7.3.




"Occupational Safety and Health Law" any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.




"Order" any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.




"Ordinary Course of Business" an action taken by a Person will be deemed to have
been taken in the Ordinary Course of Business only if that action:




(a)

is consistent in nature, scope and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person; and




(b)

does not require authorization by the board of directors or stockholders of such
Person (or by any Person or group of Persons exercising similar authority) and
does not require any other separate or special authorization of any nature.





Page 5 of 62










--------------------------------------------------------------------------------




"Patents" as defined in Section 3.25(a)(ii).




"Permitted Encumbrances" as defined in Section 3.9.




"Person" an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.




“Principal Stockholder” as defined in the first paragraph of this Agreement.




"Proceeding" any action, arbitration, audit, hearing, investigation, litigation
or suit (whether civil, criminal, administrative, judicial or investigative,
whether formal or informal, whether public or private) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.




"Purchase Price" as defined in Section 2.3.




"Record" information that is inscribed on a tangible medium or that is stored in
an electronic or other medium and is retrievable in perceivable form.




"Related Person" With respect to a particular individual:




(a)

each other member of such individual's Family;




(b)

any Person that is directly or indirectly controlled by any one or more members
of such individual's Family;




(c)

any Person in which members of such individual's Family hold (individually or in
the aggregate) a Material Interest; and




(d)

any Person with respect to which one or more members of such individual's Family
serves as a director, officer, partner, manager, executor trustee (or in a
similar capacity).




With respect to a specified Person other than an individual:




(a)

any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;




(b)

any Person that holds a Material Interest in such specified Person;




(c)

each Person that serves as a director, officer, partner, manager, executor or
trustee of such specified Person (or in a similar capacity);




(d)

any Person in which such specified Person holds a Material Interest; and





Page 6 of 62




--------------------------------------------------------------------------------




(e)

any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).




For purposes of this definition, (a) "control" (including "controlling,"
"controlled by," and "under common control with") means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the "Family" of an individual includes
(i) the individual, (ii) the individual's spouse, (iii) any other natural person
who is related to the individual or the individual's spouse within the second
degree and (iv) any other natural person who resides with such individual; and
(c) "Material Interest" means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.




"Release" any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment or into or out of any property.




"Remedial Action" all actions, including any capital expenditures, required or
voluntarily undertaken (a) to clean up, remove, treat or in any other way
address any Hazardous Material or other substance; (b) to prevent the Release or
Threat of Release or to minimize the further Release of any Hazardous Material
or other substance so it does not migrate or endanger or threaten to endanger
public health or welfare or the Environment; (c) to perform pre-remedial studies
and investigations or post-remedial monitoring and care; or  (d) to bring all
facilities and the operations conducted thereon into compliance with
Environmental Laws and environmental Governmental Authorizations.




“Reorganization” as defined in the second Recital at the beginning of the
Agreement.




"Representative" with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of that Person.




"Retained Liabilities" as defined in Section 2.4.




"Schedule" a schedule or section of the Disclosure Schedules.




"SEC" the United States Securities and Exchange Commission.




"Securities Act" as defined in Section 3.3.




"Seller" as defined in the first paragraph of this Agreement.





Page 7 of 62










--------------------------------------------------------------------------------




"Seller Contract" any Contract (a) under which Seller has or may acquire any
rights or benefits; (b) under which Seller has or may become subject to any
obligation or liability; or (c) by which Seller or any of the assets owned or
used by Seller is or may become bound.




 “Stockholder Acknowledgement” as defined in Section 9.4.




"Software" all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons and icons and all files,
data, materials, manuals, design notes and other items and documentation related
thereto or associated therewith.




"Subsidiary" with respect to any Person (the "Owner"), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation's or other Person's board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.




"Tangible Personal Property" means all of the machinery, equipment, tools,
vehicles, furniture, leasehold improvements, office equipment, plant, inventory,
spare parts, supplies and other tangible and intangible (to the extent included
within or a necessary component of personal property) personal property,
including, without limitation, computer hardware and peripherals, and computer
software programs, that are owned, licensed or leased by Seller and used, useful
or held for use as of the date hereof in the conduct or operations of the FONU2
Business, together with any express or implied warranty by the manufacturers or
sellers or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto, plus such additions thereto and
deletions therefrom arising in the ordinary course of business and permitted by
this Agreement between the date hereof and the Closing Date, but in all cases
only to the extent such personal property is used or useful in the FONU2
Business or its operations.




"Tax" any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees' income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.




"Tax Return" any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement





Page 8 of 62




--------------------------------------------------------------------------------

relating to any Tax.




"Third Party" a Person that is not a party to this Agreement.




"Third-Party Claim" any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.




"Threat of Release" a reasonable likelihood of a Release that may require action
in order to prevent or mitigate damage to the Environment that may result from
such Release.




"VAR" means value added reseller.




1.2

USAGE




(a)

Interpretation. In this Agreement, unless a clear contrary intention appears:




(i)

the singular number includes the plural number and vice versa;




(ii)

reference to any Person includes such Person's successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;




(iii)

reference to any gender includes each other gender;




(iv)

reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;




(v)

reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;




(vi)

"hereunder," "hereof," "hereto,"  and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof;




(vii)

"including" (and with correlative meaning "include") means including without
limiting the generality of any description preceding such term;








Page 9 of 62










--------------------------------------------------------------------------------



(viii)

"or" is used in the inclusive sense of "and/or";




(ix)

with respect to the determination of any period of time, "from" means "from and
including" and "to" means "to but excluding"; and




(x)

references to documents, instruments or agreements shall be deemed to refer as
well to all addenda, exhibits, schedules or amendments thereto.




(b)

Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.




(c)

Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof.




ARTICLE 2

Sale and Transfer of Assets; Closing




2.1

ASSETS TO BE SOLD




Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing and effective as of the Closing Date, Seller shall sell, convey, assign,
transfer, and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, free and clear of any Encumbrances other than Permitted Encumbrances,
all of Seller's right, title, and interest in and to all of Seller's property
and assets, real, personal, or mixed, tangible and intangible, of every kind and
description, wherever located, relating to and necessary for the FONU2 Business,
including without limitation the following (but excluding the Excluded Assets):




(a)

all of the intangible rights and property of Seller relating to the FONU2
Business, including Intellectual Property Assets, domain names, going concern
value, goodwill, support telephone number and those items listed in Section
3.25, but excluding the items described in Section 2.2;




(b)

all Tangible Personal Property, including without limitation all of the computer
hardware and peripherals, cables, and shelving associated therewith;




(c)

all cash, cash equivalents and short-term investments, and Accounts Receivable;




(d)

all Seller Contracts relating to the FONU2 Business, listed in Schedule 2.1(d),
and all outstanding offers or solicitations made by or to Seller to enter into
any Contract relating to the FONU2 Business;








Page 10 of 62




--------------------------------------------------------------------------------



(e)

all Governmental Authorizations relating to the FONU2 Business and all pending
applications therefore or renewals thereof, in each case to the extent
transferable to Buyer, including those listed in Schedule 3.17(b);




(f)

all data and Records related to the FONU2 Business of Seller, including client
and customer lists and Records, knowledge base, methods, and procedures, trouble
ticket activity and history, service order activity and history, sales activity
current pipeline and history, referral sources, research and development reports
and Records, production reports and Records, service and warranty Records,
equipment logs, operating guides and manuals, financial and accounting Records,
creative materials, advertising materials, promotional materials, studies,
reports, correspondence and other similar documents and Records and, subject to
Legal Requirements, copies of all personnel Records and other Records for the
Active Employees described in Section 2.2(c);




(g)

all insurance benefits, including rights and proceeds, arising from or relating
to the Assets or the Assumed Liabilities prior to the Closing Date, unless
expended in accordance with this Agreement;




(h)

all claims of Seller against third parties relating to the Assets, whether
choate or inchoate, known or unknown, contingent or noncontingent, including all
such claims listed in Schedule 2.1(h);




(i)

all rights of Seller relating to deposits and prepaid expenses, including but
not limited to prepaid software maintenance fees, claims for refunds and rights
to offset in respect thereof that are listed in Schedule 2.1(i);

 

(j)

all rights of Seller in any noncompetition, nonsolicitation or nondisclosure
agreements between Seller and/or any Person relating to  the FONU2 Business.




All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the "Assets."




Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless Buyer expressly assumes that Liability pursuant to Section 2.4(a).




2.2

EXCLUDED ASSETS




Notwithstanding anything to the contrary contained in Section 2.1 or elsewhere
in this Agreement, the following assets of Seller (collectively, the "Excluded
Assets") are not part of the sale and purchase contemplated hereunder, are
excluded from the Assets and shall remain the property of Seller after the
Closing:




(a)

all minute books, stock Records and corporate seals;








Page 11 of 62










--------------------------------------------------------------------------------



(b)

the shares of capital stock of Seller held in treasury;




(c)

all personnel Records and other Records that Seller is required by law to retain
in its possession;




(d)

all claims for refund of Taxes and other governmental charges of whatever
nature;




(e)

all rights in connection with and assets of the Employee Plans;




(f)

all rights of Seller under this Agreement, the Bill of Sale, the Assignment and
Assumption Agreement and the Escrow Agreement;




(g)

all net operating loses;




(h)

Seller’s leasehold interest in the Satori executive work/living space; and




(i)

Seller’s ownership and leasehold interests in any motor vehicles.




2.3

CONSIDERATION




The consideration for the Assets (the "Purchase Price") will be 53,411,262
“unregistered” and “restricted” shares of the Company’s common stock, par value
one mill ($0.001) per share, defined as “restricted securities” within the
meaning of Rule 144 of the SEC.  




2.4

LIABILITIES




       (a)

Assumed Liability.

Effective as of the Closing, Buyer shall assume and   hold Seller harmless from,
and agree to discharge only the following liability of Seller   (the “Assumed
Liability”):




(i)

the Investment Contract, dated September 30, 2011, between   the Company and
Biosystic Systems, Inc..




(b)

Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by Seller. "Retained Liabilities" shall mean every Liability of Seller, with the
exception of the Assumed Liability.




2.5

[RESERVED]




2.6

CLOSING




The purchase and sale provided for in this Agreement (the "Closing") will take
place





Page 12 of 62




--------------------------------------------------------------------------------

at the offices of Buyer's counsel, Branden T. Burningham, Esq., at 455 East 500
South, Suite 205, Salt Lake City, Utah, on or after the date that Seller obtains
the approval of Stockholders owning a majority of the outstanding classes of all
securities of Seller described in Section 2.7(a)(viii), but in no event later
than March 16, 2012, unless Buyer and Seller otherwise agree. Subject to the
provisions of Article 9, failure to consummate the purchase and sale provided
for in this Agreement on the date and time and at the place determined pursuant
to this Section 2.6 will not result in the termination of this Agreement and
will not relieve any party of any obligation under this Agreement. In such a
situation, the Closing will occur as soon as practicable, subject to Article 9.




2.7

CLOSING OBLIGATIONS




In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing:




(a)

Seller shall deliver to Buyer, together with funds sufficient to pay all Taxes
necessary for the transfer, filing or recording thereof:




(i)

a bill of sale for all of the Assets that are Tangible Personal Property in the
form of Exhibit 2.7(a)(i) (the "Bill of Sale") executed by Seller;




(ii)

an assignment of all of the Assets that are intangible personal property in the
form of Exhibit 2.7(a)(ii) executed by Seller;




(iii)

assignments of all Intellectual Property Assets and separate assignments of all
registered Marks, Patents and Copyrights in the form of Exhibit 2.7(a)(iv)
executed by Seller;




(iv)

such other deeds, bills of sale, assignments, certificates of title, documents
 and other instruments of transfer and conveyance that are consistent with the
Contemplated Transactions and as may reasonably be requested by Buyer, each in
form and substance satisfactory to Buyer and its legal counsel and executed by
Seller;




(v)

a certificate executed by Seller as to the accuracy of its representations and
warranties as of the date of this Agreement  and as of the Closing in accordance
with Section 7.1 and as to its compliance with and performance of its covenants
and obligations to be performed or complied with at or before the Closing in
accordance with Section 7.2;  




(vi)

a certificate of the Secretary of Seller certifying, as complete and accurate as
of the Closing, attached copies of the Governing Documents of Seller, certifying
and attaching all requisite resolutions or actions of Seller's board of
directors and stockholders approving the execution and delivery of this





Page 13 of 62










--------------------------------------------------------------------------------

Agreement and the consummation of the Contemplated Transactions and certifying
to the incumbency and signatures of the officers of Seller executing this
Agreement and any other document relating to the Contemplated Transactions;




(vii)

file-stamped Articles of Amendment to Seller’s Articles of Incorporation,
amending Article IV of Seller’s Articles of Incorporation to provide:  (A) that
all outstanding shares of Seller’s Series A Preferred Stock and Series B
Preferred Stock shall be convertible into Seller’s common stock, on a
one-for-one basis; (B) in connection with any agreement providing for any
transaction that is intended to be tax-free within the meaning of  Section 368
of the Internal Revenue Code, as amended, all outstanding shares of Seller’s
Series A Preferred Stock and Series B Preferred Stock shall automatically
convert into shares of Seller’s common stock as set forth in Section
2.7(a)(vii)(A); and (C) for an increase in the number of authorized shares of
Seller’s common stock to allow for the issuance of a sufficient number of common
shares in connection with the conversion of all shares of Seller’s Series A
Preferred Stock and Series B Preferred Stock that are outstanding on the Closing
Date;




(viii)

resolutions, duly executed by the holders of a majority of  Seller’s outstanding
shares of common stock, Series A Preferred Stock and Series B Preferred Stock,
authorizing both this Agreement and the transactions contemplated hereunder and
the amendments of Seller’s Articles of Incorporation as set forth in Section
2.7(a)(vii) above; and




(ix)

duly-filed copies of Seller’s federal and state income tax returns for its 2010
tax year, showing the payment in full of all income taxes owing for such year.




(b)

Buyer shall deliver to Seller:




(i)

such documents and other instruments that are consistent with the Contemplated
Transactions and as may reasonably be requested by Seller, each in form and
substance satisfactory to Seller and its legal counsel and executed by Buyer;




(ii)

a certificate executed by Buyer as to the accuracy of its representations  and
warranties as of the date of this Agreement and as of the Closing in accordance
with Section 8.1 and as to its compliance with and performance of its covenants
and obligations to be performed or complied with at or before the Closing in
accordance with Section 8.2;




(iii)

a certificate of the Secretary of Buyer certifying, as complete and accurate as
of the Closing, attached copies of the Governing Documents of Buyer  and
certifying and attaching all requisite resolutions or actions of Buyer's board
of directors approving the execution and delivery of this Agreement and the





Page 14 of 62




--------------------------------------------------------------------------------

consummation of the Contemplated Transactions and certifying to the incumbency
and signatures of the officers of Buyer executing this Agreement and any other
document relating to the Contemplated Transactions;




(v)

the resignation of Nicole Leigh as the President of Buyer and an action by
unanimous consent of Buyer’s Board of Directors appointing Jeffrey M. Pollitt to
serve in such capacity until the next annual meeting of Buyer’s Board of
Directors or his prior resignation or termination; and




(vi)

the resignation of John A. Palmer, Jr. as Secretary and a director of Buyer and
an action by unanimous consent of Buyer’s Board of Directors appointing Robert
B. Lees to serve as Secretary of the Company, to serve until the next annual
meeting of Buyer’s Board of Directors or his prior resignation or termination,
and with Jeffrey M. Pollitt to fill the Board of Directors vacancy created by
Mr. Palmer’s resignation, with Mr. Pollit to serve until the next annual meeting
of Buyer’s stockholders or his prior resignation or termination.




2.8

[RESERVED]




2.9

[RESERVED]




2.10

CONSENTS




(a)

If there are any Material Consents that have not yet been obtained (or otherwise
are not in full force and effect) as of the Closing, in the case of each Seller
Contract as to which such Material Consents were not obtained (or otherwise are
not in full force and effect) (the "Restricted Material Contracts"), Buyer may
waive the closing conditions as to any such Material Consent and either:




(i)

elect to have Seller continue its efforts to obtain the Material Consents; or




(ii)

elect to have Seller retain that Restricted Material.




If Buyer elects to have Seller continue its efforts to obtain any Material
Consents and the Closing occurs, notwithstanding Sections 2.1 and 2.4, neither
this Agreement nor the Assignment and Assumption Agreement nor any other
document related to the consummation of the Contemplated Transactions shall
constitute a sale, assignment, assumption, transfer, conveyance or delivery or
an attempted sale, assignment, assumption, transfer, conveyance or delivery of
the Restricted Material Contracts, and following the Closing, the parties shall
use Best Efforts, and cooperate with each other, to obtain the Material Consent
relating to each Restricted Material Contract as quickly as practicable. Pending
the obtaining of such Material Consents relating to any Restricted Material
Contract, the parties shall cooperate with each other in any reasonable and





Page 15 of 62










--------------------------------------------------------------------------------

lawful arrangements designed to provide to Buyer the benefits of use of the
Restricted Material Contract for its term (or any right or benefit arising
thereunder, including the enforcement for the benefit of Buyer of any and all
rights of Seller against a third party thereunder). Once a Material Consent for
the sale, assignment, assumption, transfer, conveyance and delivery of a
Restricted Material Contract is obtained, Seller shall promptly assign,
transfer, convey and deliver such Restricted Material Contract to Buyer.




(b)

If there are any Consents not listed on Schedule 7.3 necessary for the
assignment and transfer of any Seller Contracts to Buyer (the "Nonmaterial
Consents") which have not yet been obtained (or otherwise are not in full force
and effect) as of the Closing, Buyer shall elect at the Closing, in the case of
each of the Seller Contracts as to which such Nonmaterial Consents were not
obtained (or otherwise are not in full force and effect) (the "Restricted
Nonmaterial Contracts"), whether to:




(i)

accept the assignment of such Restricted Nonmaterial Contract, in which case, as
between Buyer and Seller, such Restricted Nonmaterial Contract shall, to the
maximum extent practicable and notwithstanding the failure to obtain the
applicable Nonmaterial Consent, be transferred at the; or




(ii)

reject the assignment of such Restricted Nonmaterial Contract, in which case,
notwithstanding Sections 2.1 and 2.4, (A) neither this Agreement nor any other
document related to the consummation of the Contemplated Transactions shall
constitute a sale, assignment, assumption, conveyance or delivery or an
attempted sale, assignment, assumption, transfer, conveyance or delivery of such
Restricted Nonmaterial Contract, and  (B) Seller shall retain such Restricted
Nonmaterial Contract and all Liabilities arising therefrom or relating thereto.




2.11

[RESERVED]




2.12

REMITTANCE OF ACCOUNTS RECEIVABLE




Seller shall remit all collections of Accounts Receivable received by it after
the Closing Date to Buyer within five (5) business days of receipt.




ARTICLE 3

Representations and Warranties of Seller




Seller and the Principal Stockholder represent and warrant to Buyer as follows:




3.1

ORGANIZATION AND GOOD STANDING








Page 16 of 62




--------------------------------------------------------------------------------



(a)

Schedule 3.1(a) contains a complete and accurate list of Seller's jurisdiction
of incorporation and any other jurisdictions in which it is qualified to do
business as a foreign corporation. Seller is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority to conduct its business
as it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under the Seller
Contracts. Seller is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each state or other jurisdiction in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification.




(b)

Complete and accurate copies of the Governing Documents of Seller, as currently
in effect, are attached to Schedule 3.1(b).




(c)

Seller has no Subsidiary and, except as disclosed in Schedule 3.1(c), does not
own any shares of capital stock or other securities of any other Person.




3.2

ENFORCEABILITY; AUTHORITY; NO CONFLICT




(a)

This Agreement constitutes the legal, valid and binding obligation of Seller and
is enforceable against the Seller in accordance with its terms. Upon the
execution and delivery by Seller of each other agreement to be executed or
delivered by the Seller at the Closing (collectively, the "Closing Documents"),
each of the Closing Documents will constitute the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.
 Seller has the absolute and unrestricted right, power and authority to execute
and deliver this Agreement and the Closing Documents to which it is a party and
to perform its obligations under this Agreement and the Closing Documents, and,
subject to Section 9.4 hereof, such action has been duly authorized by all
necessary action by Seller’s stockholders and board of directors.




(b)

Except as set forth in Schedule 3.2(b), neither the execution and delivery of
this Agreement by Seller nor the consummation or performance of any of the
Contemplated Transactions by Seller will, directly or indirectly (with or
without notice or lapse of time):




(i)

Breach (A) any provision of any of the Governing Documents of Seller, or (B) any
resolution adopted by the board of directors or the stockholders of Seller;




(ii)

Breach or, to the best of Seller’s or the Principal Stockholder’s Knowledge,
give any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under
any Legal Requirement or any Order to which Seller or any of the Assets, may be
subject;





Page 17 of 62










--------------------------------------------------------------------------------




(iii)

contravene, conflict with or result in a violation or breach of any of the terms
or requirements of, or, to the best of Seller’s or the Principal Stockholder’s
Knowledge, give any Governmental Body the right to revoke, withdraw, suspend,
cancel, terminate or modify, any Governmental Authorization that is held by
Seller, or that otherwise relates to the Assets or to the business of Seller;




(iv)

to the Knowledge of the Seller or the Principal Stockholder, cause Buyer to
become subject to, or to become liable for the payment of, any Tax;




(v)

Breach any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel, terminate or modify, any Seller Contract;




(vi)

result in the imposition or creation of any Encumbrance upon or with respect to
any of the Assets; or




(vii)

result in any stockholder of the Seller having the right to exercise dissenters'
appraisal rights.




(c)

Except with respect to the stockholder acknowledgement referred to in Section
9.4 hereof, and except as set forth in Schedule 3.2(c), Seller is not required
to give any notice to or obtain any Consent from any Person in connection with
the execution and delivery of this Agreement or the consummation or performance
of any of the Contemplated Transactions.




3.3

CAPITALIZATION




The authorized equity securities of Seller consist of (a) 16,887,948 shares of
common stock, $0.01 par value per share, of which 16,887,948 shares are issued
and outstanding; (b) 1,400,000 shares of Series A Preferred Stock, $0.01 par
value per share, of which 868,239 shares are issued and outstanding; and (c)
1,712,052 shares of Series B Preferred Stock, par value $0.01 per share, of
which 1,712,052 shares are issued and outstanding.  Except as set forth in
Schedule 3.3, there are no Contracts relating to the issuance, sale or transfer
of any equity securities or other securities of Seller.  Except as set forth in
Schedule 3.3, none of the outstanding equity securities of Seller was issued in
violation of the Securities Act of 1933, as amended (the "Securities Act"), or
any other Legal Requirement.




3.4

FINANCIAL STATEMENTS




Seller has given Buyer access to Seller’s QuickBooks Online Plus account, which





Page 18 of 62




--------------------------------------------------------------------------------

includes access to Seller’s balance sheet as of February 28, 2012, and the
Seller’s Profit and Loss Statement for a variety of periods ended February 28,
2012.  Such financial statements fairly present the financial condition and the
results of operations of Seller as at the respective dates of and for the
periods referred to in such financial statements, all in accordance with GAAP.
The financial statements referred to in this Section 3.4 reflect the consistent
application of such accounting principles throughout the periods involved,
except as disclosed in the notes to such financial statements. The financial
statements have been prepared from and are in accordance with the accounting
Records of Seller.




3.5

BOOKS AND RECORDS




Except as set forth on Schedule 3.5, the books of account and other financial
Records of Seller, all of which have been made available to Buyer, in all
material respects are complete and correct and represent actual, bona fide
transactions. The minute books of Seller, all of which have been made available
to Buyer, contain accurate and complete Records of all meetings held of, and
corporate action taken by, the stockholders, the board of directors and
committees of the board of directors of Seller, and no formal meeting of any
such stockholders, board of directors or committee has been held for which
minutes have not been prepared or are not contained in such minute books.




3.6

SUFFICIENCY OF ASSETS




Except as set forth in Schedule 3.6, the Assets (a) constitute all of the
assets, tangible and intangible, of any nature whatsoever, related to the
operation of Seller's FONU2 Business, other than assets excluded under Section
2.2 hereof, in the manner presently operated by Seller and (b) subject to such
exclusions include all of the operating assets of Seller’s FONU2 Business.




3.7

[RESERVED]




3.8

[RESERVED]




3.9

TITLE TO ASSETS; ENCUMBRANCES




Seller owns good and transferable title to all of the Assets free and clear of
any Encumbrances other than those described in Schedule 3.9 ("Encumbrances").
Seller warrants to Buyer that, at the time of Closing, all other Assets shall be
free and clear of all Encumbrances other than those identified on Schedule 3.9
as acceptable to Buyer ("Permitted Encumbrances").




3.10

CONDITION OF ASSETS




To Seller's and the Principal Stockholder’s Knowledge, except as disclosed on
Schedule 3.10, each item of Tangible Personal Property is in good repair and
good operating





Page 19 of 62










--------------------------------------------------------------------------------

condition, ordinary wear and tear excepted, is suitable for immediate use in the
Ordinary Course of Business. To Seller's and the Principal Stockholder’s
Knowledge, no item of Tangible Personal Property is in need of repair or
replacement other than as part of routine maintenance in the Ordinary Course of
Business. Except as disclosed in Schedule 3.10, all Tangible Personal Property
used in Seller's business is in the possession of Seller.




3.11

ACCOUNTS RECEIVABLE




All Accounts Receivable that are reflected on the accounting Records of Seller
as of the Closing Date represent or will represent valid obligations arising
from sales actually made or services actually performed by Seller in the
Ordinary Course of Business.  Seller makes no representation or warranty as to
the collectability of any Account Receivable.  To Seller’s and the Principal
Stockholder’s Knowledge, and except as set forth in Schedule 3.11, there is no
contest, claim, defense or right of setoff, other than returns in the Ordinary
Course of Business of Seller, under any Contract with any account debtor of an
Account Receivable relating to the amount or validity of such Account
Receivable. Schedule 3.11 contains a complete and accurate list of all Accounts
Receivable as of February 28, 2012, which list sets forth the aging of each such
Account Receivable.




3.12

CUSTOMER, VENDOR AND VENDOR RELATIONS




Except as set forth on Schedule 3.12, the FONU2 Business has been carried on
only in the ordinary course and there has not been any transaction or occurrence
in which Seller has received any notice from a customer, vendor, supplier or VAR
that it intends, nor to the Knowledge of Seller or the Principal Stockholder do
any customers, vendors, suppliers or VARs intend, to cease doing business with
the FONU2 Business or adversely modify their relationship with the FONU2
Business or Buyer as successor operator thereof such that such termination or
modification has had or could reasonably be expected to have a material adverse
effect on the FONU2 Business.  Except as set forth in Schedule 3.12, neither
Seller nor the Principal Stockholder knows of any changes reasonably expected to
occur to the FONU2 Business, the Assets, the competitive situation or relations
with customers, vendors, suppliers or VARs or governmental actions or
regulations affecting its business, which, if they occur, could have a material
adverse effect on the FONU2 Business.




3.13

NO UNDISCLOSED LIABILITIES




Except as set forth in Schedule 3.13, Seller has no Liability except for
Liabilities reflected or reserved against in the financial statements referred
to in Schedule 3.4 above, and current liabilities incurred in the Ordinary
Course of Business of Seller since the date of such financial statements.  




3.14

TAXES





Page 20 of 62




--------------------------------------------------------------------------------




(a)

Except as indicated in Schedule 3.14, Seller has duly and timely filed all Tax
Returns required to be filed by it and has paid all Taxes due or claimed to be
due by any Governmental Body.  All Taxes that Seller is required to withhold or
collect have been withheld and, to the extent required, paid to the appropriate
Governmental Body.  There are no pending Tax examinations of, or Tax claims
asserted against, Seller and there are no bases for any Tax claims.  Seller has
not granted any extension of any limitation period applicable to Tax claims
which extension is still in effect and Seller is not, and has not been, a member
of a controlled group as defined in IRC § 1563 or an affiliated group as defined
in IRC § 1504.




(b)

Specific Potential Tax Liabilities and Tax Situations.




(i)

Withholding. All Taxes that Seller is or was required by Legal Requirements to
withhold, deduct or collect will as of the Closing Date have been duly withheld,
deducted and collected and, to the extent required, have been paid to the proper
Governmental Body or other Person.




(ii)

Tax Sharing or Similar Agreements. There is no tax sharing agreement, tax
allocation agreement, tax indemnity obligation or similar written or unwritten
agreement, arrangement, understanding or practice with respect to Taxes
(including any advance pricing agreement, closing agreement or other arrangement
relating to Taxes) that will require any payment by Seller.




(iii)

Consolidated Group. Seller (A) has not been a member of an affiliated group
within the meaning of Code Section 1504(a) (or any similar group defined under a
similar provision of state, local or foreign law) and (B) has no liability for
Taxes of any person (other than Seller and its Subsidiaries) under Treas. Reg.
sect. 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor by contract or otherwise.




(iv)

S Corporation. Seller is not an S corporation as defined in Code Section 1361.




3.15

NO MATERIAL ADVERSE CHANGE




Except as set forth in Schedule 3.15, since February 28, 2012, there has not
been any material adverse change in the business, operations, prospects, assets,
results of operations or condition (financial or other) of Seller, and no event
has occurred or circumstance exists that may result in such a material adverse
change.




3.16

EMPLOYEE BENEFITS




(a)

Set forth in Schedule 3.16(a) is a summary description of all employee





Page 21 of 62










--------------------------------------------------------------------------------

benefit plans sponsored by Seller for the benefit of the Seller’s employees
including vacation, insurance, health, dental, travel, entertainment,
retirement, education, severance, and moving expense reimbursement benefits.
 All of the Seller’s employees are employed at will and their employment may be
terminated by the Seller without liability, assuming the termination is not for
a reason prohibited by law, except for accrued compensation and benefits not
paid as of the termination date.  Seller has not erroneously treated workers as
independent contractors who should be characterized as employees.




(b)

Except as required by Legal Requirements, as provided in Section 10.1(d), and as
set forth on Schedule 3.16(j), the consummation of the Contemplated Transactions
will not accelerate the time of vesting or the time of payment, or increase the
amount, of compensation due to any director, employee, officer, former employee
or former officer of Seller. There are no contracts or arrangements providing
for payments that could subject any person to liability for tax under Section
4999 of the Code.




(c)

Except as provided in Section 10.1(d), none of the Contemplated Transactions
will result in an amendment, modification or termination of any of the Employee
Plans. No written or oral representations have been made to any employee or
former employee of Seller promising or guaranteeing any employer payment or
funding for the continuation of medical, dental, life or disability coverage for
any period of time beyond the end of the current plan year (except to the extent
of coverage required under COBRA). No written or oral representations have been
made to any employee or former employee of Seller concerning the employee
benefits of Buyer.




3.17

COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS




(a)

Except as set forth in Schedule 3.17(a):




(i)

Seller is, and at all times has been, in material compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its assets;




(ii)

No event has occurred or circumstance exists that (with or without notice or
lapse of time) (A) may constitute or result in a material violation by Seller
of, or a failure on the part of Seller to comply with, any Legal Requirement or
(B) may give rise to any obligation on the part of Seller to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature; and




(iii)

Seller has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person that has not been
resolved or remedied regarding (A) any actual, alleged, possible or





Page 22 of 62




--------------------------------------------------------------------------------

potential violation of, or failure to comply with, any Legal Requirement or (B)
any actual, alleged, possible or potential obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.




(b)

Schedule 3.17(b) contains a complete and accurate list of each Governmental
Authorization that is held by Seller or that otherwise relates to Seller's
business or the Assets. Each Governmental Authorization listed or required to be
listed in Schedule 3.17(b) is valid and in full force and effect. Except as set
forth in Schedule 3.17(b):




(i)

Seller is, and at all times has been, in material compliance with all of the
terms and requirements of each Governmental Authorization identified or required
to be identified in Schedule 3.17(b);




(ii)

No event has occurred or circumstance exists that may (with or without notice or
lapse of time) (A) constitute or result directly or indirectly in a material
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Schedule 3.17(b)
or (B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Schedule 3.17(b);




(iii)

Seller has not received, any notice or other communication (whether oral or
written) from any Governmental Body or any other Person that has not been
resolved or remedied regarding (A) any actual, alleged, possible or potential
violation of or failure to comply with any term or requirement of any
Governmental Authorization or (B) any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of or modification
to any Governmental Authorization; and




(iv)

all applications required to have been filed for the renewal of the Governmental
Authorizations listed or required to be listed in Schedule 3.17(b) have been
duly filed on a timely basis with the appropriate Governmental Bodies, and all
other filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.




The Governmental Authorizations listed in Schedule 3.17(b) collectively
constitute all of the Governmental Authorizations necessary to permit Seller to
lawfully conduct and operate its business in the manner in which it currently
conducts and operates such business and to permit Seller to own and use its
assets in the manner in which it currently owns and uses such assets.




3.18

LEGAL PROCEEDINGS; ORDERS





Page 23 of 62










--------------------------------------------------------------------------------







(a)

Except as set forth in Schedule 3.18(a), there is no pending or, to Seller's or
the Principal Stockholder’s Knowledge, threatened Proceeding:




(i)

by or against Seller or that otherwise relates to or may affect the business of,
or any of the assets owned or used by, Seller; or




(ii)

that challenges, or that may have the effect of preventing, delaying, making
illegal or otherwise interfering with, any of the Contemplated Transactions.




To the Knowledge of Seller and the Principal Stockholder, no event has occurred
or circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Proceeding. Seller has delivered to Buyer
copies of all pleadings, correspondence and other documents relating to each
Proceeding listed in Schedule 3.18(a). There are no Proceedings listed or
required to be listed in Schedule 3.18(a) that could have a material adverse
effect on the operations, assets, condition or prospects of the FONU2 Business
or upon the Assets.




(b)

Except as set forth in Schedule 3.18(b):




(i)

there is no Order to which Seller, the FONU2 Business or any of the Assets is
subject; and




(ii)

to the Knowledge of Seller and the Principal Stockholder, no officer, director,
agent or employee of Seller is subject to any Order that prohibits such officer,
director, agent or employee from engaging in or continuing any conduct, activity
or practice relating to the FONU2 Business.




(c)

Except as set forth in Schedule 3.18(c):




(i)

Seller is, and, at all times has been in compliance with all of the terms and
requirements of each Order to which it or any of the Assets is or has been
subject;




(ii)

no event has occurred or circumstance exists that is reasonably likely to
constitute or result in (with or without notice or lapse of time) a violation of
or failure to comply with any term or requirement of any Order to which Seller
or any of the Assets is subject; and




(iii)

Seller has not received, any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding any actual,
alleged, possible or potential violation of, or failure to comply with, any term
or requirement of any Order to which Seller or any of the





Page 24 of 62




--------------------------------------------------------------------------------

Assets is or has been subject.




3.19

ABSENCE OF CERTAIN CHANGES AND EVENTS




Except as set forth in Schedule 3.19, since February 28, 2012, Seller has
conducted its business only in the Ordinary Course of Business and there has not
been any:




(a)

change in Seller's authorized or issued capital stock, grant of any stock option
or right to purchase shares of capital stock of Seller or issuance of any
security convertible into such capital stock;




(b)

amendment to the Governing Documents of Seller;




(c)

payment (except in the Ordinary Course of Business) or increase by Seller of any
bonuses, salaries or other compensation to any stockholder, director, officer or
employee or entry into any employment, severance or similar Contract with any
director, officer or employee in connection with the operation of the FONU2
Business;




(d)

adoption of, amendment to or increase in the payments to or benefits under, any
Employee Plan;




(e)

damage to or destruction or loss of any Asset, whether or not covered by
insurance;




(f)

entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar Contract to which Seller is a party, or (ii) any Contract or
transaction;




(g)

sale (other than in the Ordinary Course of Business), lease or other disposition
of any Asset or property of Seller (including the Intellectual Property Assets)
or the creation of any Encumbrance on any Asset;




(h)

cancellation or waiver of any claims or rights with a value to Seller in excess
of $1,000;




(i)

material change in the accounting methods used by Seller; or




(j)

Contract by Seller to do any of the foregoing.




3.20

CONTRACTS; NO DEFAULTS




(a)

Except as set forth on Schedule 3.20(a), Schedule 2.1(d) contains an accurate
and complete list, and Seller has delivered to Buyer accurate and complete





Page 25 of 62










--------------------------------------------------------------------------------

copies, of:




(i)

each Seller Contract relating to the FONU2 Business or the Assets that involves
performance of services or delivery of goods or materials by Seller;




(ii)

each Seller Contract relating to the FONU2 Business or the Assets that involves
performance of services or delivery of goods or materials to Seller;




(iii)

each Seller Contract relating to the FONU2 Business or the Assets that was not
entered into in the Ordinary Course of Business;




(iv)

each Seller Contract relating to the FONU2 Business or the Assets affecting the
ownership of, leasing of, title to, use of  or any leasehold or other interest
in any real or personal property;




(v)

each Seller Contract relating to the FONU2 Business or the Assets with any labor
union or other employee representative of a group of employees relating to
wages, hours and other conditions of employment;




(vi)

each Seller Contract (however named) relating to the FONU2 Business or the
Assets involving a sharing of profits, losses, costs or liabilities by Seller
with any other Person;




(vii)

each Seller Contract relating to the FONU2 Business or the Assets containing
covenants that in any way purport to restrict Seller's business activity or
limit the freedom of Seller to engage in any line of business or to compete with
any Person;




(viii)

each Seller Contract relating to the FONU2 Business or the Assets providing for
payments to or by any Person based on sales, purchases or profits, other than
direct payments for goods;




(ix)

each power of attorney of Seller relating to the FONU2 Business or the Assets
that is currently effective and outstanding;




(x)

each Seller Contract relating to the FONU2 Business or the Assets entered into
other than in the Ordinary Course of Business that contains or provides for an
express undertaking by Seller to be responsible for consequential damages;




(xi)

each Seller Contract relating to the FONU2 Business or the Assets for capital
expenditures;








Page 26 of 62




--------------------------------------------------------------------------------



(xii)

each Seller Contract relating to the FONU2 Business or the Assets not
denominated in U.S. dollars;




(xiii)

each written warranty, guaranty and/or other similar undertaking with respect to
contractual performance extended by Seller relating to the FONU2 Business or the
Assets other than in the Ordinary Course of Business; and




(xiv)

each amendment, supplement and modification (whether oral or written) in respect
of any of the foregoing.




(b)

Except as set forth in Schedule 3.20(b), and with the exception of the parties
to such Contract, no Person has or may acquire any rights under, and no Person
has or may become subject to any obligation or liability under, any Contract
that relates to the FONU2 Business or any of the Assets.




(c)

Except as set forth in Schedule 3.20(c):




(i)

each Contract identified or required to be identified in Schedule 2.1(d) and
which is to be assigned to or assumed by Buyer under this Agreement is in full
force and effect and is valid and enforceable in accordance with its terms;




(ii)

each Contract identified or required to be identified in Schedule 2.1(d) and
which is being assigned to or assumed by Buyer is assignable by Seller to Buyer
without the consent of any other Person; and




(iii)

to the Knowledge of Seller and the Principal Stockholder, no Contract identified
or required to be identified in Schedule 2.1(d) and which is to be assigned to
or assumed by Buyer under this Agreement will upon completion or performance
thereof have a material adverse affect on the business, assets or condition of
Seller or the business to be conducted by Buyer with the Assets.




(d)

Except as set forth in Schedule 3.20(d):




(i)

Seller, is, and at all times has been  in compliance with all applicable terms
and requirements of each Seller Contract which is being assumed by Buyer;




(ii)

each other Person that has or had any obligation or liability under any Seller
Contract which is being assigned to Buyer is and at all times has been in full
compliance with all applicable terms and requirements of such Contract;




(iii)

to Seller’s and the Principal Stockholder’s Knowledge, no





Page 27 of 62










--------------------------------------------------------------------------------

event has occurred or circumstance exists that (with or without notice or lapse
of time) may contravene, conflict with or result in a Breach of, or give Seller
or other Person the right to declare a default or exercise any remedy under, or
to accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, any Seller Contract that is being assigned to or assumed by
Buyer;




(iv)

to Seller’s and the Principal Stockholder’s Knowledge, no event has occurred or
circumstance exists under or by virtue of any Contract that (with or without
notice or lapse of time) would cause the creation of any Encumbrance affecting
any of the Assets; and




(v)

Seller has not given to or received from any other Person, any notice or other
communication (whether oral or written) regarding any actual, alleged, possible
or potential violation or Breach of, or default under, any Contract which is
being assigned to or assumed by Buyer.




(e)

There are no renegotiations of, attempts to renegotiate or outstanding rights to
renegotiate any material amounts paid or payable to Seller under current or
completed Contracts relating to the FONU2 Business or the Assets with any Person
having the contractual or statutory right to demand or require such
renegotiation and no such Person has made written demand for such renegotiation.




(f)

Each Contract relating to the sale, design, manufacture or provision of products
or services by Seller relating to the FONU2 Business or the Assets has been
entered into in the Ordinary Course of Business of Seller and has been entered
into without the commission of any act alone or in concert with any other
Person, or any consideration having been paid or promised, that is or would be
in violation of any Legal Requirement.




3.21

INSURANCE




Schedule 3.21 contains a complete and accurate list of all of Seller’s insurance
policies, a description of any self-insurance reserves, and all claims that have
been made thereunder since the date of Seller’s inception, together with an
explanation of whether the claim has been resolved and, if so, how it was
resolved.  All listed insurance policies are in full force and effect and issued
by an insurer that is financially sound and reputable.  All premiums due
thereunder have been paid on a timely basis.  The listed insurance policies,
taken together, provide adequate insurance coverage for the assets and the
operations of Seller.  Seller has not been notified by any representative of any
insurer of the existence of any ground for cancellation of the policies or
performance bonds or for the reduction of coverages provided thereby.  Seller
has given notice to the insurer of all pending claims that may be insured
thereby and no insurance company has denied coverage or reserved the right to
deny coverage under the policies.

 





Page 28 of 62




--------------------------------------------------------------------------------



3.22

ENVIRONMENTAL MATTERS




(a) To Seller’s and the Principal Stockholder’s Knowledge, Seller has complied
and is in compliance in all material respects with all applicable Environmental
Laws pertaining to the Assets and Seller's occupancy, use and operations at all
locations where Seller has conducted the FONU2 Business.  No Person has alleged
any violation by Seller of any applicable Environmental Law relating to the use
and operation of the Assets or Seller's operation of the FONU2 Business.




(b) Except as set forth in Schedule 3.22(b) Seller has not caused or taken any
action that has resulted or may result in, or has been or is subject to, any
liability or obligation, relating to (i) the environmental conditions on, under
or about the Assets or other properties or assets owned, leased or used by
Seller held for use in connection with, necessary for the operation of, or
otherwise material to, the FONU2 Business, or (ii) the past or present use,
management, handling, transport, treatment, generation, storage or Release of
any Hazardous Materials.




(c) Except as set forth in Schedule 3.22(c):




(i)

No current or past operations and none of the Assets or real property used in
the operation of the FONU2 Business is related to or subject to any
investigation or evaluation by any Governmental Body, as to whether any Remedial
Action is needed to respond to a Release of any Hazardous Materials.




(ii)

Seller is not subject to any outstanding order, judgment, injunction, decree or
writ from, or contractual or other obligation to or with, any Governmental Body
or other Person in respect of which Buyer may be required to incur any Liability
arising from the Release of a Hazardous Material.




(iii)

To Seller’s and the Principal Stockholder’s Knowledge, none of the real property
used in connection with the FONU2 Business is, and Seller has not transported or
arranged for transportation (directly or indirectly) of any Hazardous Materials
relating to the FONU2 Business, the Assets or any such real property to any
location that is, listed or proposed for listing under Comprehensive
Environmental Response Compensation and Liability Act (CERCLA) or on any similar
state list, or the subject of federal, state or local enforcement actions or
investigations.




3.23

EMPLOYEES




To the Knowledge of Seller and the Principal Stockholder, and except as set
forth in Schedule 3.23, no officer, director, agent, employee, consultant, or
contractor of Seller is bound by any Contract that purports to limit the ability
of such officer, director, agent, employee, consultant, or contractor (i) to
engage in or continue or perform any conduct, activity, duties or





Page 29 of 62










--------------------------------------------------------------------------------

practice relating to the FONU2 Business or (ii) to assign to Seller or to any
other Person any rights to any invention, improvement, or discovery.  To the
Knowledge of Seller and the Principal Stockholder, no former or current employee
of Seller is a party to, or is otherwise bound by, any Contract that in any way
adversely affected, affects, or will affect the ability of Seller or Buyer to
conduct the FONU2 Business as heretofore carried on by Seller.




3.24

LABOR DISPUTES; COMPLIANCE




(a)

Except as set forth in Schedule 3.24, Seller to its Knowledge and the Knowledge
of the Principal Stockholder has complied in all respects with all Legal
Requirements relating to employment practices, terms and conditions of
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining and other requirements under applicable
law, the payment of social security and similar Taxes and occupational safety
and health. Seller is not liable for the payment of any Taxes, fines, penalties,
or other amounts, however designated, for failure to comply with any of the
foregoing Legal Requirements.




(b)

Except as disclosed in Schedule 3.24(b), (i) Seller has not been, and is not
now, a party to any collective bargaining agreement or other labor contract;
(ii) there has not been, there is not presently pending or existing, and to
Seller's and the Principal Stockholder’s Knowledge, there is not threatened, any
strike, slowdown, picketing, work stoppage or employee grievance process
involving Seller; (iii) to Seller's and the Principal Stockholder’s Knowledge,
no event has occurred or circumstance exists that could provide the basis for
any work stoppage or other labor dispute; (iv) there is not pending or, to
Seller's and the Principal Stockholder’s Knowledge, threatened against or
affecting Seller any Proceeding relating to the alleged violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed with the National Labor Relations Board or any
comparable Governmental Body, and there is no organizational activity or other
labor dispute against or affecting Seller; (v) no application or petition for an
election of or for certification of a collective bargaining agent is pending;
(vi) no grievance or arbitration Proceeding exists that might have an adverse
effect upon Seller or the conduct of its business; (vii) there is no lockout of
any employees by Seller, and no such action is contemplated by Seller; and
(viii) to Seller's and the Principal Stockholder’s Knowledge, there has been no
charge of discrimination filed against or threatened against Seller with the
Equal Employment Opportunity Commission or similar Governmental Body.




3.25

 INTELLECTUAL PROPERTY ASSETS




(a)

The term “Intellectual Property Assets” means certain intellectual property
owned or licensed (as licensor or licensee) by Seller relating to the FONU2
Business in which Seller presently has a proprietary interest.  The Intellectual
Property Assets are set forth in Schedule 3.25(a).  For purposes of Schedule
3.25(a), the following definitions





Page 30 of 62




--------------------------------------------------------------------------------

shall apply:




(i)

assumed fictional business names, trade names, registered and unregistered
trademarks, service marks and applications (collectively, "Marks");




(ii)

patents, patent applications and inventions and discoveries that may be
patentable (collectively, "Patents");




(iii)

registered and unregistered copyrights in both published works and unpublished
works (collectively, "Copyrights");




(iv)

rights in mask works (collectively, “Mask Works”);




(v)

know-how, trade secrets, confidential or proprietary information, customer
lists, Software, technical information, data, process technology, plans,
drawings and blue prints (collectively, "Trade Secrets"); and




(vi)

rights in internet web sites and internet domain names presently used by Seller
(collectively "Net Names").




(b)

Schedule 3.25(b) contains a complete and accurate list and summary description,
including any royalties paid or received by Seller, and Seller has delivered to
Buyer accurate and complete copies, of all Seller Contracts relating to the
Intellectual Property Assets, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available Software programs
with a value of less than $5,000 under which Seller is the licensee. There are
no outstanding and, to Seller's Knowledge, no threatened disputes or
disagreements with respect to any such Contract.




(c)




(i)

Except as set forth in Schedule 3.25(c), the Intellectual Property Assets are
all those used in the operation of the FONU2 Business as it is currently
conducted. Seller is the owner or licensee of all right, title and interest in
and to each of the Intellectual Property Assets, which as of the Closing shall
be free and clear of all Encumbrances, and has the right to use without payment
to a Third Party all of the Intellectual Property Assets, other than in respect
of licenses or other Seller Contracts listed in Schedule 3.25(c).




(ii)

Except as set forth in Schedule 3.25(c), no former or current employee of Seller
has executed written Contracts with Seller that assign to Seller all rights to
any inventions, improvements, discoveries or information relating to the FONU2
Business.




(d)








Page 31 of 62










--------------------------------------------------------------------------------



(i)

Schedule 3.25(a) contains a complete and accurate list and summary description
of all Patents.




(ii)

All of the issued Patents are currently in compliance with formal legal
requirements (including payment of filing, examination and maintenance fees and
proofs of working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety (90) days after
the Closing Date.




(iii)

No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition Proceeding. To Seller's Knowledge and the Principal
Stockholder’s Knowledge, there is no potentially interfering patent or patent
application of any Third Party.




(iv)

Except as set forth in Schedule 3.25(d), (A) no Patent is infringed or, to
Seller's or the Principal Stockholder’s Knowledge, has been challenged or
threatened in any way and (B) to the knowledge of Seller and the Principal
Stockholder, none of the products manufactured or sold, nor any process or
know-how used, by Seller infringes or is alleged to infringe any patent or other
proprietary right of any other Person.




(v)

All products made, used or sold under the Patents have been marked with the
proper patent notice.




(e)

(i)

Schedule 3.25(a) contains a complete and accurate list and summary description
of all Marks.




(ii)

Except as indicated in Schedule 3.25(e), no Mark has been registered with the
United States Patent and Trademark Office.




(iii)

Except as indicate in Schedule 3.25(e), no Mark has been or is now involved in
any opposition, invalidation or cancellation Proceeding and, to Seller's
Knowledge, no such action is threatened with respect to any of the Marks.




(iv)

To Seller's Knowledge, there is no potentially interfering trademark or
trademark application of any other Person.




(v)

No Mark is infringed or, to Seller's Knowledge, has been challenged or
threatened in any way. None of the Marks used by Seller infringes or is alleged
to infringe any trade name, trademark or service mark of any other Person.




(vi)

All products and materials containing a Mark bear the proper federal
registration notice where permitted by law.





Page 32 of 62




--------------------------------------------------------------------------------




(f)




(i)

Schedule 3.25(a) contains a complete and accurate list and summary description
of all Copyrights.




(ii)To the Knowledge of Seller and the Principal Stockholder, all of the
registered Copyrights are currently in compliance with formal Legal
Requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety (90) days after the date of
Closing.




(iii)

To the Knowledge of the Seller and the Principal Stockholder, no Copyright is
infringed or, to Seller's and the Principal Stockholder’s Knowledge, has been
challenged or threatened in any way. None of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any Third Party
or is a derivative work based upon the work of any other Person.




(iv)

All works encompassed by the Copyrights have been marked with the proper
copyright notice.




(g)

Except as set forth in Schedule 3.25(g):




(i)

With respect to each Trade Secret, the documentation relating to such Trade
Secret is current, accurate and sufficient in detail and content to identify and
explain it and to allow its full and proper use without reliance on the
knowledge or memory of any individual.




(ii)

Seller has taken all reasonable precautions to protect the secrecy,
confidentiality and value of all Trade Secrets (including the enforcement by
Seller of a policy requiring each employee or contractor to execute proprietary
information and confidentiality agreements substantially in Seller's standard
form, and all current and former employees and contractors of Seller have
executed such an agreement).




(iii)

Seller has good title to and an absolute right to use the Trade Secrets. The
Trade Secrets are not part of the public knowledge or literature and, to
Seller's and the Principal Stockholder’s Knowledge, have not been used, divulged
or appropriated either for the benefit of any Person (other than Seller) or to
the detriment of Seller. No Trade Secret is subject to any adverse claim or has
been challenged or threatened in any way or infringes any intellectual property
right of any other Person.




(h)








Page 33 of 62










--------------------------------------------------------------------------------



(i)

Schedule 3.25(a) contains a complete and accurate list and summary description
of all Net Names.




(ii)

All Net Names have been registered in the name of Seller and are in compliance
with all formal Legal Requirements.




(iii)

No Net Name has been or is now involved in any dispute, opposition, invalidation
or cancellation Proceeding and, to Seller's and the Principal Stockholder’s
Knowledge, no such action is threatened with respect to any Net Name.




(iv)

To Seller's and the Principal Stockholder’s Knowledge, there is no domain name
application pending of any other person which would or would potentially
interfere with or infringe any Net Name.




(v)

No Net Name is infringed or, to Seller's and the Principal Stockholder’s
Knowledge, has been challenged, interfered with or threatened in any way. No Net
Name infringes, interferes with or is alleged to interfere with or infringe the
trademark, copyright or domain name of any other Person.




3.26

RELATIONSHIPS WITH RELATED PERSONS




Except as described in Schedule 3.26, neither Seller nor any Related Person of
Seller owns, or since January 1, 2008 has owned, of record or as a beneficial
owner, an equity interest or any other financial or profit interest in any
Person that has (a) had business dealings or a material financial interest in
any transaction with Seller other than business dealings or transactions
disclosed in Schedule 3.26, each of which to Seller’s and the Principal
Stockholder’s Knowledge has been conducted in the Ordinary Course of Business
with Seller at substantially prevailing market prices and on substantially
prevailing market terms or (b) engaged in competition with Seller with respect
to any line of the products or services of Seller (a "Competing Business") in
any market presently served by Seller, except for ownership of less than one
percent (1%) of the outstanding capital stock of any Competing Business that is
publicly traded on any recognized exchange or in the over-the-counter market.
Except as set forth in Schedule 3.26, neither Seller nor any Related Person of
Seller is a party to any Contract with, or has any claim or right against,
Seller.




3.27

BROKERS OR FINDERS




Neither Seller nor any of its Representatives has incurred any obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payments in connection with the sale of Seller's
FONU2 Business or the Assets or the Contemplated Transactions.




3.28

SOLVENCY





Page 34 of 62




--------------------------------------------------------------------------------




Immediately after giving effect to the consummation of the Contemplated
Transactions: (i) Seller will be able to pay its Liabilities as they become due
in the usual course of its business; (ii) Seller will not have unreasonably
small capital with which to conduct its present or proposed business; (iii)
Seller will have assets (calculated at fair market value) that exceed its
Liabilities; and (iv) taking into account all pending and threatened litigation,
final judgments against Seller in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, Seller will
be unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all other obligations of Seller. The cash available to
Seller, after taking into account all other anticipated uses of the cash, will
be sufficient to pay all such debts and judgments promptly in accordance with
their terms.




3.29

DISCLOSURE




(a)

No representation or warranty or other statement made by Seller or the Principal
Stockholder in this Agreement, the Disclosure Schedules, any supplement to the
Disclosure Schedules, the certificates delivered pursuant to Section 2.7(a) or
otherwise in connection with the Contemplated Transactions contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.




(b)

Neither Seller nor the Principal Stockholder has Knowledge of any fact that has
specific application to Seller (other than general economic or industry
conditions) and that may materially adversely affect the assets, business,
prospects, financial condition or results of operations of Seller that has not
been set forth in this Agreement or the Disclosure Schedules.




3.30

PRIVATE PLACEMENT




Seller has taken all necessary action on its part such that the issuance of
Buyer’s common stock as Consideration under this Reorganization constitutes a
valid “private placement” that is exempt from the registration requirements of
the Securities Act of 1933, as amended, and applicable state securities laws,
and to Seller’s and Principal Stockholders’ Knowledge, all of Seller’s
Stockholders are either “accredited investors” as that term is defined in SEC
Rule 501 or “sophisticated investors” as that term is defined in SEC Rule 506,
and that not more than 35 of Seller’s Stockholders are “sophisticated
investors.”




3.31

FULL DISCLOSURE.




Seller’s and the Principal Stockholders’ representations and warranties
contained herein or in any Schedule hereto or in any delivery hereunder are true
and correct in every material respect and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the





Page 35 of 62










--------------------------------------------------------------------------------

circumstances under which such statements were made, not misleading.




ARTICLE 4

Representations and Warranties of Buyer




Buyer represents and warrants to Seller as follows:




4.1

ORGANIZATION AND GOOD STANDING




Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, with full power and authority to conduct
its business as it is now conducted.




4.2

AUTHORITY; NO CONFLICT




(a)

This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of the Executive Employment Agreements and each other
agreement to be executed or delivered by Buyer at Closing (collectively, the
"Buyer's Closing Documents"), each of the Buyer's Closing Documents will
constitute the legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its respective terms. Buyer has the absolute and
unrestricted right, power and authority to execute and deliver this Agreement
and the Buyer's Closing Documents and to perform its obligations under this
Agreement and the Buyer's Closing Documents, and such action has been duly
authorized by all necessary corporate action.




(b)

Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will Breach or give any Person the right to challenge, prevent, delay or
otherwise interfere with any of the Contemplated Transactions pursuant to:




(i)

any provision of Buyer's Governing Documents;




(ii)

any resolution or written action adopted by the officers, directors or
stockholders of Buyer;




(iii)

any Legal Requirement or Order to which Buyer may be subject; or




(iv)

any Contract to which Buyer is a party or by which Buyer may be bound.




Buyer is not and will not be required to obtain any Consent from any Person in





Page 36 of 62




--------------------------------------------------------------------------------

connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.




4.3

CERTAIN PROCEEDINGS




There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal or
otherwise interfering with, any of the Contemplated Transactions. To Buyer's
Knowledge, no such Proceeding has been threatened.




4.4

BROKERS OR FINDERS




Neither Buyer nor any of its Representatives have incurred any obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with the Contemplated
Transactions.




4.5

REPORTING ISSUER




Buyer files reports with the Securities and Exchange Commission pursuant to
Section 13 of the Securities Exchange Act of 1934, as amended, and is current in
its reporting obligations thereunder, and that the reports and registration
statements of Buyer filed with the SEC are true and correct in every material
respect and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which such statements were made, not
misleading.




4.6

PRIVATE PLACEMENT




Buyer has taken all necessary action on its part such that the issuance of
Buyer’s common stock as Consideration under this Reorganization constitutes a
valid “private placement” that is exempt from the registration requirements of
the Securities Act and applicable state securities laws.







ARTICLE 5

Covenants of Seller Prior to Closing




5.1

ACCESS AND INVESTIGATION




Between the date of this Agreement and the Closing Date, and upon reasonable
advance notice received from Buyer, Seller shall (a) afford Buyer and its
Representatives and prospective lenders and their Representatives (collectively,
"Buyer Group") full and free access, during regular business hours, to Seller's
personnel, properties, Contracts, Governmental Authorizations, books and Records
and other documents and data related to the FONU2





Page 37 of 62










--------------------------------------------------------------------------------

Business, such rights of access to be exercised in a manner that does not
unreasonably interfere with the operations of Seller; (b) furnish Buyer Group
with copies of all such Contracts, Governmental Authorizations, books and
Records and other existing documents and data related to the FONU2 Business as
Buyer may reasonably request; (c) furnish Buyer Group with such additional
financial, operating and other relevant data and information related to the
FONU2 Business as Buyer may reasonably request; and (d) otherwise cooperate and
assist, to the extent reasonably requested by Buyer, with Buyer's investigation
of the properties, assets and financial condition related to Seller.




5.2

OPERATION OF THE FONU2 BUSINESS OF SELLER




Between the date of this Agreement and the Closing, Seller shall in connection
with the FONU2 Business:




(a)

conduct its business only in the Ordinary Course of Business;




(b)

except as otherwise agreed to by Buyer in writing, and without making any
commitment on Buyer's behalf, use its Best Efforts to preserve intact its
current business organization, keep available the services of its officers,
employees and agents and maintain its relations and good will with suppliers,
customers, landlords, creditors, employees, agents and others having business
relationships with it;




(c)

[RESERVED];




(d)

[RESERVED];




(e)

[RESERVED];




(f)

maintain the Assets in a state of repair and condition that complies with Legal
Requirements and is consistent with the requirements and normal conduct of
Seller's business;




(g)

use its Best Efforts to keep in full force and effect, without amendment, all
material rights relating to Seller's business;




(h)

comply with all material Legal Requirements and material contractual obligations
applicable to the operations of Seller's business;




(i)

[RESERVED]




(j)

[RESERVED]  




(k)

reasonably cooperate with Buyer and assist Buyer in identifying the Governmental
Authorizations required by Buyer to operate the FONU2 Business from





Page 38 of 62




--------------------------------------------------------------------------------

and after the Closing Date and either transferring existing Governmental
Authorizations of Seller to Buyer, where permissible, or obtaining new
Governmental Authorizations for Buyer;




(l)

upon request from time to time, execute and deliver all documents, make all
truthful oaths, testify in any Proceedings and do all other acts that may be
reasonably necessary or desirable in the opinion of Buyer to consummate the
Contemplated Transactions, all without further consideration;




(m)

maintain all books and Records of Seller relating to the FONU2 Business in the
Ordinary Course of Business for a period of two years from the Closing Date; and




(n)

file with the IRS and all applicable states Seller’s income tax returns for its
2010 tax year and pay all income taxes owing for such year.




5.3

NEGATIVE COVENANT




Except as otherwise expressly permitted herein, and except for any action taken
in the Ordinary Course of Business, between the date of this Agreement and the
Closing Date, Seller shall not, without the prior written Consent of Buyer, (a)
take any affirmative action, or fail to take any reasonable action within its
control, as a result of which any of the changes or events listed in Sections
3.15 or 3.19 would be likely to occur; (b) make any modification to any material
Contract or Governmental Authorization; or (c) enter into any compromise or
settlement of any litigation, proceeding or governmental investigation relating
to the Assets or the FONU2 Business.




5.4

REQUIRED APPROVALS




As promptly as practicable after the date of this Agreement, Seller shall make
all filings required by Legal Requirements to be made by it in order to
consummate the Contemplated Transactions. Seller also shall cooperate with Buyer
and its Representatives with respect to all filings that Buyer elects to make
or, pursuant to Legal Requirements, shall be required to make in connection with
the Contemplated Transactions. Seller also shall cooperate with Buyer and its
Representatives in obtaining all Material Consents.




5.5

NOTIFICATION




Between the date of this Agreement and the Closing, Seller shall promptly notify
Buyer in writing if it becomes aware of (a) any fact or condition that causes or
constitutes a Breach of any of Seller's representations and warranties made as
of the date of this Agreement or (b) the occurrence after the date of this
Agreement of any fact or condition that would or be reasonably likely to (except
as expressly contemplated by this Agreement) cause or constitute a Breach of any
such representation or warranty had that representation or warranty been made as
of the time of the occurrence of, or Seller's discovery of, such fact or
condition. Should any such fact or condition require any change to the
Disclosure Schedules, Seller shall promptly deliver to





Page 39 of 62










--------------------------------------------------------------------------------

Buyer a supplement to the Disclosure Schedules specifying such change. Such
delivery shall not affect any rights of Buyer under Section 9.2 and Article 11.
During the same period, Seller also shall promptly notify Buyer of the
occurrence of any Breach of any covenant of Seller in this Article 5 or of the
occurrence of any event that may make the satisfaction of the conditions in
Article 7 impossible or unlikely.




5.6

BEST EFFORTS




Seller shall use its Best Efforts to cause the conditions in Article 7 and
Sections 8.3 and 9.4 to be satisfied.




5.7

[RESERVED]




5.8

PAYMENT OF LIABILITIES




Seller shall pay or otherwise satisfy in the Ordinary Course of Business all of
its Liabilities and obligations.




5.9

STOCKHOLDERS




Prior to the Closing Date, Seller shall have accepted the subscriptions of
Summit Trading Ltd. and Michael Goldberg for a total of 4,855,570 shares of
Seller’s common stock (2,427,785 shares per subscriber), as the total number of
shares in the Purchase Price is predicated on these shares of Seller being
issued and outstanding prior to the Closing.




ARTICLE 6

Covenants of Buyer Prior to Closing




6.1

REQUIRED APPROVALS




As promptly as practicable after the date of this Agreement, Buyer shall make,
or cause to be made, all filings required by Legal Requirements to be made by it
to consummate the Contemplated Transactions. Buyer also shall cooperate, and
cause its Related Persons to cooperate, with Seller (a) with respect to all
filings Seller shall be required by Legal Requirements to make and (b) in
obtaining all Consents identified in Schedule 3.2(c).




6.2

BEST EFFORTS




Buyer shall use its Best Efforts to cause the conditions in Article 8 and
Section 7.3 to be satisfied.




6.3

NOTIFICATION




Between the date of this Agreement and the Closing, Buyer shall promptly notify





Page 40 of 62




--------------------------------------------------------------------------------

Seller in writing if Buyer becomes aware of (a) any fact or condition that
causes or constitutes a Breach of any of Buyer's representations and warranties
made as of the date of this Agreement or (b) the occurrence after the date of
this Agreement of any fact or condition that would or be reasonably likely to
(except as expressly contemplated by this Agreement) cause or constitute a
Breach of any such representation or warranty of Buyer had that representation
or warranty been made as of the time of the occurrence of Buyer’s discovery of
such fact or condition.




ARTICLE 7

Conditions Precedent to Buyer's Obligation to Close




Buyer's obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):




7.1

ACCURACY OF REPRESENTATIONS




(a)

All of Seller's and the Principal Stockholder’s representations and warranties
in this Agreement (considered collectively), and each of these representations
and warranties (considered individually), shall have been accurate in all
material respects as of the date of this Agreement, and shall be accurate in all
material respects as of the time of the Closing as if then made, without giving
effect to any supplement to the Disclosure Schedules unless such supplemental
schedules shall have been delivered to Buyer more than ten (10) business days
prior to Closing.




(b)

Each of the representations and warranties in Sections 3.2(a) and 3.4, and each
of the representations and warranties in this Agreement that contains an express
materiality qualification, shall have been accurate in all respects as of the
date of this Agreement, and shall be accurate in all respects as of the time of
the Closing as if then made, without giving effect to any supplement to the
Disclosure Schedules unless such supplemental schedules shall have been
delivered to Buyer more than ten (10) business days prior to Closing.




7.2

SELLER'S PERFORMANCE




All of the covenants and obligations that Seller is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), shall have been duly performed and complied with in all material
respects.




7.3

CONSENTS




Each of the Consents identified in Schedule 7.3 (the "Material Consents") shall
have been obtained and shall be in full force and effect.





Page 41 of 62










--------------------------------------------------------------------------------




7.4

ADDITIONAL DOCUMENTS




Seller shall have caused the documents and instruments required by Section
2.7(a) and the following documents to be delivered (or tendered subject only to
Closing) to Buyer:




(a)

If requested by Buyer, any Consents or other instruments that may be required to
permit Buyer's qualification in each jurisdiction in which Seller is licensed or
qualified to do business as a foreign corporation;




(b)

Releases, satisfactions or terminations of all Encumbrances on the Assets, other
than Permitted Encumbrances;




(c)

Such other documents as Buyer may reasonably request for the purpose of:




(i)

evidencing the accuracy of any of Seller's representations and warranties;




(ii)

evidencing the performance by Seller of, or the compliance by Seller with, any
covenant or obligation required to be performed or complied with by Seller;




(iii)

evidencing the satisfaction of any condition referred to in this Article 7; or




(iv)

otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.




7.5

NO PROCEEDINGS




Since the date of this Agreement, there shall not have been commenced or
threatened against Buyer, or against any Related Person of Buyer, any Proceeding
(a) involving any challenge to, or seeking Damages or other relief in connection
with, any of the Contemplated Transactions or (b) that may have the effect of
preventing, delaying, making illegal, imposing limitations or conditions on or
otherwise interfering with any of the Contemplated Transactions.




7.6

NO CONFLICT




Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause Buyer or
any Related Person of Buyer to suffer any adverse consequence under (a) any
applicable Legal Requirement or Order or (b) any Legal Requirement or Order that
has been published, introduced or otherwise proposed by or before





Page 42 of 62




--------------------------------------------------------------------------------

any Governmental Body, including Bulk Sales laws.




7.7

[RESERVED]




7.8

GOVERNMENTAL AUTHORIZATIONS




Buyer shall have received such Governmental Authorizations as are necessary or
desirable to allow Buyer to operate the Assets from and after the Closing.




ARTICLE 8

Conditions Precedent to Seller's Obligation to Close




Seller's obligation to sell the Assets and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller in whole or in part):




8.1

ACCURACY OF REPRESENTATIONS




All of Buyer's representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), shall have been accurate in all material respects as of the date
of this Agreement and shall be accurate in all material respects as of the time
of the Closing as if then made.




8.2

BUYER'S PERFORMANCE




All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), shall have been performed and complied with in all material
respects.




8.3

CONSENTS




Each of the Consents identified in Exhibit 8.3 shall have been obtained and
shall be in full force and effect.




8.4

ADDITIONAL DOCUMENTS




Buyer shall have caused the documents and instruments required by Section 2.7(b)
and the following documents to be delivered (or tendered subject only to
Closing) to Seller:




(a)

such documents as Seller may reasonably request for the purpose of:





Page 43 of 62










--------------------------------------------------------------------------------




(i)

evidencing the accuracy of any representation or warranty of Buyer;




(ii)

evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by Buyer;




(iii)

evidencing the satisfaction of any condition referred to in this Article 8; or




(iv)

otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.




8.5

NO INJUNCTION




There shall not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the consummation of the Contemplated Transactions and
(b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.




ARTICLE 9

Termination




9.

TERMINATION.  This Agreement may be terminated prior to the Closing:




()

by the mutual written consent of Buyer and Seller;




()

[RESERVED];




()

by Seller upon written notice to Buyer, if:




()

Buyer has breached any of its material representations, warranties or agreements
contained in this Agreement, and such Breach is not corrected within fifteen
(15) days after notice of such Breach is given by Seller to Buyer;




()

the Contemplated Transactions have not been consummated on the Closing Date
unless otherwise extended in writing by all parties; provided, that Seller will
not be entitled to terminate this Agreement pursuant to this Section 9.1(c)(ii)
if Seller’s wilfull failure to comply fully with its obligations under this
Agreement has prevented the consummation of the Contemplated Transactions;




()

any of the conditions set forth in Article 8 have become impossible to satisfy;
or





Page 44 of 62




--------------------------------------------------------------------------------




()

Buyer notifies Seller on or before March 9, 2012 that Buyer is not satisfied
with its due diligence investigation of the Seller.




()

by Buyer upon written notice to Seller,




()

if Seller or the Principal Stockholder has breached any of its/his material
representations, warranties or agreements contained in this Agreement, and such
Breach is not corrected within fifteen (15) days after notice of such Breach is
given by Buyer to Seller;




()

if the Contemplated Transactions have not been consummated on the Closing Date
unless otherwise extended in writing by all parties; provided, that Buyer will
not be entitled to terminate this Agreement pursuant to this Section 9.1(d)(ii)
if Buyer’s wilfull failure to comply fully with its obligations under this
Agreement has prevented the consummation of the Contemplated Transactions;




()

if any of the conditions set forth in Article 7 have become impossible to
satisfy;




()

if, within ten (10) business days after all of the schedules to be delivered by
Seller to Buyer pursuant to this Agreement have been delivered, Buyer notifies
Seller that Buyer, in good faith, is unwilling to proceed with the Contemplated
Transactions based on the information contained in the schedules;




()

[RESERVED]




()

[RESERVED]




()

if on or before March 9th, 2012, Buyer determines in its sole discretion that
the results of Buyer’s due diligence have not been satisfactory.




()

[RESERVED]




9.

EFFECT OF TERMINATION  The right of termination under Section 9.1 is in addition
to any other rights Buyer or Seller may have under this Agreement or otherwise,
for failure of this Agreement to close.  If this Agreement is terminated, all
obligations of the parties under this Agreement will terminate except that all
of Article 12 (Confidentiality), Sections 13.1 (Expenses), 13.2 (Public
Announcements) 13.4 (Jurisdiction and Service of Process) and 13.13 (Governing
Law) will survive indefinitely unless sooner terminated or modified by the
parties in writing.




9.3

NO SOLICITATION OR NEGOTIATION  Unless and until this Agreement is terminated,
Seller shall not





Page 45 of 62










--------------------------------------------------------------------------------

permit any of its directors, officers, employees, representatives, agents,
advisors, accountants, and attorneys, to, initiate or solicit, directly or
indirectly, any inquiries or make any proposal with respect to, or engage in
negotiations concerning, or provide any confidential information or data to any
Person (other than Buyer) with respect to, or have any discussions with any
Person (other than Buyer) relating to any acquisition, business combination or
purchase of all or any significant portions of the assets of, or any equity
interest in, directly or indirectly, the FONU2 Business, or otherwise facilitate
any effort or attempt to do or seek to do any of the foregoing (“Alternative
Proposal”).  Seller will within 24 hours communicate to Buyer the fact that
Seller has received any proposal or inquiry in respect of any such transaction,
the terms of any such proposal and of any such information requested from Seller
or of any such negotiations or discussions being sought to be initiated with
Seller.




9.4

STOCKHOLDER ACKNOWLEDGEMENT  As soon as practicable following the date of this
Agreement, Seller shall take all action necessary to obtain the written consent
of each of its Stockholders approving this Agreement, the Closing Documents and
the Contemplated Transactions, waiving disssenter’s rights with respect thereto,
and providing certain investment and qualification representations with respect
to the shares of Buyer’s common stock that they are to receive in connection
with this transaction (the “Stockholder Acknowledgement”).  Seller shall ensure
that the Stockholder Acknowledgement is solicited in compliance with the
procedural requirements of the Governing Documents of Seller and the applicable
provisions of Florida law, including but not limited to Section 607.1202 of the
Florida Statutes, and will provide each stockholder with a document disclosing,
among other things, the principal terms of this Agreement, where Sellers’
Stockholders may obtain access to Buyer’s SEC reports, the reasons therefor, the
tax effects of the Agreement on the Seller and its stockholders, restrictions on
transfer of Buyer’s common stock, and all documentation required under Florida
law with respect to dissenters’ rights of Seller’s Stockholders (the “Disclosure
Document”).  Seller agrees to use all commercially reasonable efforts and to
take all action necessary or advisable to secure the necessary votes required by
Florida law and Seller’s Governing documents to effect the transaction.  For
purposes of this Section 9.4, any stockholder that has not delivered his/her/its
Stockholder Acknowledgement within 40 days of Seller’s mailing of the Disclosure
Document shall be deemed not to have approved the Agreement and to have
exercised his/her/its dissenters’ rights with respect hereto, and shall not
receive any shares of Buyer’s common stock under this Agreement.  For any
stockholder who is deemed to have exercised his/her/its dissenter’s rights with
respect hereto, all shares that such stockholder would otherwise have been
entitled to receive hereunder shall be issued pro rata to Seller’s
non-dissenting stockholders.




9.5

 [RESERVED]




9.6

[RESERVED]

 

ARTICLE 10

Additional Covenants




10.1

EMPLOYMENT AGREEMENTS  





Page 46 of 62




--------------------------------------------------------------------------------




On or before the Closing Date, the Company will enter into Executive Employment
Agreements with Robert B. Lees; Jeffrey Pollitt; and Mark Simpson, and
Independent Contractor Agreements with William Lavenia and Jeffrey Olweean, in
substantially the same form as the attached Exhibits “A” through “E.”




10.2

PAYMENT OF ALL TAXES RESULTING FROM SALE OF ASSETS BY SELLER




Seller shall pay in a timely manner all Taxes resulting from or payable in
connection with the sale of the Assets pursuant to this Agreement, regardless of
the Person on whom such Taxes are imposed by Legal Requirements.




10.3

PAYMENT OF OTHER RETAINED LIABILITIES




In addition to payment of Taxes pursuant to Section 10.2, Seller shall pay, or
make adequate provision for the payment, in full all of the Retained Liabilities
of Seller under this Agreement.




10.4

  [RESERVED]




10.5

REPORTS AND RETURNS




Seller shall promptly after the Closing prepare and file all reports and returns
required by Legal Requirements relating to the FONU2 Business, to and including
the Closing Date.




10.6

ASSISTANCE IN PROCEEDINGS




Seller will cooperate with Buyer and its counsel in the contest or defense of,
and make available its personnel and provide any testimony and access to its
books and Records in connection with, any Proceeding involving or relating to
(a) any Contemplated Transaction or (b) any action, activity, circumstance,
condition, conduct, event, fact, failure to act, incident, occurrence, plan,
practice, situation, status or transaction on or before the Closing Date
involving Seller or its business.




10.8

CUSTOMER AND OTHER BUSINESS RELATIONSHIPS




After the Closing, Seller will cooperate with Buyer in its efforts to continue
and maintain for the benefit of Buyer those business relationships of Seller
existing prior to the





Page 47 of 62










--------------------------------------------------------------------------------

Closing and relating to the FONU2 Business to be operated by Buyer after the
Closing, including relationships with lessors, employees, regulatory
authorities, licensors, customers, suppliers and others, and Seller will satisfy
its Liabilities in a manner that is not detrimental to any of such
relationships. Seller will refer to Buyer all inquiries relating to such
business. Neither Seller nor any of its officers, employees, agents or
stockholders shall with Knowledge take any action that would tend to diminish
the value of the Assets after the Closing or that would interfere with the
business of Buyer to be engaged in after the Closing, including disparaging the
name or business of Buyer.




10.9

RETENTION OF AND ACCESS TO RECORDS




After the Closing Date, Buyer shall retain for a period consistent with Buyer's
record-retention policies and practices those Records of Seller delivered to
Buyer. Buyer also shall provide Seller and its Representatives reasonable access
thereto, during normal business hours and on at least three days' prior written
notice, to enable them to prepare financial statements or tax returns or deal
with tax audits. After the Closing Date, Seller shall provide Buyer and its
Representatives reasonable access to Records that are Excluded Assets, during
normal business hours and on at least three days' prior written notice, for any
reasonable business purpose specified by Buyer in such notice.




10.10

FURTHER ASSURANCES




Subject to the provisions in Sections 5.4 and 6.1, the parties shall cooperate
reasonably with each other and with their respective Representatives in
connection with any steps required to be taken as part of their respective
obligations under this Agreement, and shall (a) furnish upon request to each
other such further information; (b) execute and deliver to each other such other
documents; and (c) do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the Contemplated Transactions.




10.11

NO CAPITAL CHANGE




Until the two year anniversary of the Closing Date, Buyer shall not effectuate
any reverse split or forward split or reclassification of its common stock
without the prior written consent of both Nicole Leigh and Robert B. Lees, which
consent shall not be unreasonably withheld, conditioned or delayed.




10.12

BUYER’S RETAIL LOCATION




, In the event the Seller sells, transfers, assigns or creates any Encumbrance
on Buyer’s retail location at 331 East Commercial Blvd., Ft. Lauderdale, Florida
 33334, Seller hereby agrees that the first $500,000.00, of such consideration
received will be paid to Nicole Leigh and Jeffrey Olweean. .





Page 48 of 62




--------------------------------------------------------------------------------




10.13

NAME CHANGE OF BUYER




Promptly upon completion of the Closing, Buyer shall amend its Articles of
Incorporation, and take such other actions as shall be necessary to change its
name to “FONU2, Inc.” and shall use its best efforts to obtain the new trading
symbol “FONU” from FINRA.




10.14

PAYMENT FOR DISSENTING SHAREHOLDERS’ SHARES




Seller shall pay or make arrangement for payment of all dissenting shareholders
in accordance with Florida law, as well as all costs and expenses associated
with the preparation and mailing of notices of dissenter’s rights to Seller’s
stockholders and all other costs and expenses associated with Seller’s
obligations under Florida’s dissenter’s rights statutes, including, but not
limited to any court costs.




10.15

DISTRIBUTION OF PURCHASE PRICE




Not later than 50 days after its mailing of the Disclosure Document to its
stockholders in accordance with Paragraph 9.4 hereof, Seller shall provide to
Buyer copies of all Stockholder Acknowledgements executed by its stockholders,
along with a list of all of Seller’s stockholders who are deemed to have
exercised dissenters’ rights with respect to this Agreement.  Based solely on a
review of each executed Stockholder Acknowledgement, Buyer shall determine
whether the issuance of a pro rata portion of the Purchase Price to each
executing shareholder will comply with the registration exemptions provided by
applicable federal and state securities laws, rules and regulations.  For each
shareholder for whom an exemption is available, Buyer shall issue one stock
certificate representing such shareholder’s pro rata portion of the Purchase
Price (excluding from this calculation all shareholders for whom a registration
exemption is not available), which certificate shall bear the standard
restrictive legend, and hall cause such certificate to be delivered to the
address indicated by such shareholder on his/her/its Stockholder Acknowledgement
form.  For purposes of this Section 10.15, Seller’s Stockholders for whom no
registration exemption is available shall be treated as dissenting stockholders,
and the Buyer’s shares that would otherwise be issuable to them hereunder shall
instead be issued on a pro rata basis to the Seller’s Stockholders for whom an
exemption is available and who do not exercise dissenters’ rights with respect
to this Agreement.




10.16

PAYMENT OF 2011 INCOME TAXES




Seller shall timely file its federal and state income tax returns for its 2011
tax year and shall pay in full all income taxes then owing.




ARTICLE 11

Indemnification; Remedies




11.1

SURVIVAL








Page 49 of 62










--------------------------------------------------------------------------------

All representations, warranties, covenants and obligations in this Agreement,
the Disclosure Schedules, the supplements to the Disclosure Schedules, the
certificates delivered pursuant to Section 2.7 and any other certificate or
document delivered pursuant to this Agreement shall survive the Closing and the
consummation of the Contemplated Transactions, subject to Section 11.7.




11.2

INDEMNIFICATION AND REIMBURSEMENT BY SELLER




Seller and the Principal Stockholder will indemnify and hold harmless Buyer, and
its Representatives, members, subsidiaries and Related Persons (collectively,
the "Buyer Indemnified Persons"), and will reimburse the Buyer Indemnified
Persons for any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys' fees and expenses) or
diminution of value, whether or not involving a Third-Party Claim (collectively,
"Damages"), arising from or in connection with:




(a)

any Breach of any representation or warranty made by Seller or the Principal
Stockholder in (i) this Agreement, (ii) the Disclosure Schedules, (iii) the
supplements to the Disclosure Schedules, (iv) the certificates delivered
pursuant to Section 2.7 (for this purpose, each such certificate will be deemed
to have stated that Seller's representations and warranties in this Agreement
fulfill the requirements of Section 7.1 as of the Closing Date as if made on the
Closing Date, (v) any transfer instrument or (vi) any other certificate,
document, writing or instrument delivered by Seller pursuant to this Agreement;




(b)

any Breach of any covenant or obligation of Seller in this Agreement or in any
other certificate, document, writing or instrument delivered by Seller pursuant
to this Agreement;




(c)

any Liability arising out of the ownership or operation of the Assets prior to
the Closing Date other than the Assumed Liability;




(d)

any brokerage or finder's fees or commissions or similar payments based upon any
agreement or understanding made, or alleged to have been made, by any Person
with Seller (or any Person acting on their behalf) in connection with any of the
Contemplated Transactions;




(e)

any product or component thereof manufactured by or shipped, or any services
provided by, Seller, in whole or in part, prior to the Closing Date;




(f)

any noncompliance with any fraudulent transfer law in respect of the
Contemplated Transactions;




(g)

any Employee Plan established or maintained by Seller;





Page 50 of 62




--------------------------------------------------------------------------------




(h)

any Retained Liabilities of Seller; or




(i)

any dissenters’ rights claims relating to this Agreement and the transactions
contemplated hereby.




11.3

[RESERVED]




11.4

INDEMNIFICATION AND REIMBURSEMENT BY BUYER




Buyer will indemnify and hold harmless Seller its Representatives, members,
subsidiaries and Related Persons (collectively, the “Seller Indemnified
Persons”), and will reimburse the Seller Indemnified Persons for any Damages
arising from or in connection with:




(a)

any Breach of any  representation or warranty made by Buyer in this Agreement or
in any certificate, document, writing or instrument delivered by Buyer pursuant
to this Agreement;




(b)

any Breach of any covenant or obligation of Buyer in this Agreement or in any
other certificate, document, writing or instrument delivered by Buyer pursuant
to this Agreement;




(c)

any claim by any Person for brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such Person with Buyer (or any Person acting on Buyer's behalf) in connection
with any of the Contemplated Transactions;




(d)

any product or component thereof manufactured by or shipped, or any services
provided by, Buyer, in whole or in part, subsequent to the Closing Date in
connection with the Assets or the FONU2 Business previously conducted by Seller
or  




(e)

any Liability accruing and arising out of the ownership or operation of the
Assets subsequent to the Closing Date, including the Assumed Liability.




11.5

[RESERVED]




11.6

[RESERVED]




11.7

[RESERVED]




  11.8

[RESERVED]




11.9

THIRD-PARTY CLAIMS




(a)

Promptly after receipt by an Indemnified Person of notice of the assertion





Page 51 of 62










--------------------------------------------------------------------------------

of a Third-Party Claim against it, such Indemnified Person shall give notice to
the Indemnifying Person of the assertion of such Third-Party Claim, provided
that the failure to notify the Indemnifying Person will not relieve the
Indemnifying Person of any liability that it may have to any Indemnified Person,
except to the extent that the Indemnifying Person demonstrates that the defense
of such Third-Party Claim is prejudiced by the Indemnified Person's failure to
give such notice.




(b)

If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 11.9(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Person fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Third-Party Claim
and provide indemnification with respect to such Third-Party Claim), to assume
the defense of such Third-Party Claim with counsel satisfactory to the
Indemnified Person. After notice from the Indemnifying Person to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person shall not, so long as it diligently conducts such defense,
be liable to the Indemnified Person under this Article 11 for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If the Indemnifying Person assumes the defense of a
Third-Party Claim, (i) such assumption will conclusively establish for purposes
of this Agreement that the claims made in that Third-Party Claim are within the
scope of and subject to indemnification, and (ii) no compromise or settlement of
such Third-Party Claims may be effected by the Indemnifying Person without the
Indemnified Person's Consent unless (A) there is no finding or admission of any
violation of Legal Requirement or any violation of the rights of any Person; (B)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (C) the Indemnified Person shall have no liability with
respect to any compromise or settlement of such Third-Party Claims effected
without its Consent. If notice is given to an Indemnifying Person of the
assertion of any Third-Party Claim and the Indemnifying Person does not, within
ten (10) days after the Indemnified Person's notice is given, give notice to the
Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.




(c)

Notwithstanding the foregoing, if an Indemnified Person determines in good faith
that there is a reasonable probability that a Third-Party Claim may adversely
affect it or its Related Persons other than as a result of monetary damages for
which it would be entitled to indemnification under this Agreement, the
Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement





Page 52 of 62




--------------------------------------------------------------------------------

or any compromise or settlement effected without its Consent (which may not be
unreasonably withheld).




(d)

Notwithstanding the provisions of Section 13.4, Seller hereby consents to the
nonexclusive jurisdiction of any court in which a Proceeding in respect of a
Third-Party Claim is brought against any Buyer Indemnified Person for purposes
of any claim that a Buyer Indemnified Person may have under this Agreement with
respect to such Proceeding or the matters alleged therein and agree that process
may be served on Seller with respect to such a claim anywhere in the United
States.




(e)

With respect to any Third-Party Claim subject to indemnification under this
Article 11: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.




(f)

With respect to any Third-Party Claim subject to indemnification under this
Article 11, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use its Best Efforts, in respect
of any Third-Party Claim in which it has assumed or participated in the defense,
to avoid production of Confidential Information (consistent with applicable law
and rules of procedure), and (ii) all communications between any party hereto
and counsel responsible for or participating in the defense of any Third-Party
Claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.




11.10

[RESERVED]  




11.11

INDEMNIFICATION IN CASE OF STRICT LIABILITY OR INDEMNITEE NEGLIGENCE




THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE 11 SHALL BE ENFORCEABLE
REGARDLESS OF WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS,
CLAIMS OR LEGAL REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES
LAW, ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH
LAW OR PRODUCTS LIABILITY, SECURITIES OR OTHER LEGAL REQUIREMENT) AND REGARDLESS
OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT)
ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE
OF THE PERSON SEEKING





Page 53 of 62










--------------------------------------------------------------------------------

INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE
PERSON SEEKING INDEMNIFICATION.




ARTICLE 12

Confidentiality




12.1

DEFINITION OF CONFIDENTIAL INFORMATION




(a)

As used in this Article 12, the term "Confidential Information" includes any and
all of the following information of Seller or Buyer that has been or may
hereafter be disclosed in any form, whether in writing, orally, electronically
or otherwise, or otherwise made available by observation, inspection or
otherwise by either party (Buyer on the one hand or Seller on the other hand) or
its Representatives (collectively, a "Disclosing Party") to the other party or
its Representatives (collectively, a "Receiving Party”):




(i)

all information that is a trade secret under applicable trade secret or other
law;




(ii)

all information concerning product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer hardware, Software and computer
software and database technologies, systems, structures and architectures;




(iii)

all information concerning the business and affairs of the Disclosing Party
(which includes historical and current financial statements, financial
projections and budgets, tax returns and accountants' materials, historical,
current and projected sales, capital spending budgets and plans, business plans,
strategic plans, marketing and advertising plans, publications, client and
customer lists and files, contracts, the names and backgrounds of key personnel
and personnel training techniques and materials, however documented), and all
information obtained from review of the Disclosing Party's documents or property
or discussions with the Disclosing Party regardless of the form of the
communication; and




(iv)

all notes, analyses, compilations, studies, summaries and other material
prepared by the Receiving Party to the extent containing or based, in whole or
in part, upon any information included in the foregoing.




(b)

Any trade secrets of a Disclosing Party shall also be entitled to all of the
protections and benefits under applicable trade secret law and any other
applicable law. If any information that a Disclosing Party deems to be a trade
secret is found by a court of





Page 54 of 62




--------------------------------------------------------------------------------

competent jurisdiction not to be a trade secret for purposes of this Article 12,
such information shall still be considered Confidential Information of that
Disclosing Party for purposes of this Article 12 to the extent included within
the definition. In the case of trade secrets, both Buyer and Seller hereby waive
any requirement that the other party submit proof of the economic value of any
trade secret or post a bond or other security.




12.2

RESTRICTED USE OF CONFIDENTIAL INFORMATION




(a)

Each Receiving Party acknowledges the confidential and proprietary nature of the
Confidential Information of the Disclosing Party and agrees that such
Confidential Information (i) shall be kept confidential by the Receiving Party;
(ii) shall not be used for any reason or purpose other than to evaluate and
consummate the Contemplated Transactions; and (iii) without limiting the
foregoing, shall not be disclosed by the Receiving Party to any Person, except
in each case as otherwise expressly permitted by the terms of this Agreement or
with the prior written consent of an authorized representative of Seller with
respect to Confidential Information of Seller (each, a "Seller Contact") or an
authorized representative of Buyer with respect to Confidential Information of
Buyer (each, a "Buyer Contact"). Both Buyer and Seller shall disclose the
Confidential Information of the other party only to its Representatives who
require such material for the purpose of evaluating the Contemplated
Transactions and are informed by Buyer or Seller, as the case may be, of the
obligations of this Article 12 with respect to such information. Each of Buyer
and Seller shall (iv) enforce the terms of this Article 12 as to its respective
Representatives; (v) take such action to the extent necessary to cause its
Representatives to comply with the terms and conditions of this Article 12; and
(vi) be responsible and liable for any breach of the provisions of this Article
12 by it or its Representatives.




(b)

Unless and until this Agreement is terminated, Seller shall maintain as
confidential any Confidential Information (including for this purpose any
information of Seller of the type referred to in Sections 12.1(a)(i), (ii) and
(iii), whether or not disclosed to Buyer) of the Seller relating to the Assets
and the Assumed Liability.  Notwithstanding the preceding sentence, Seller may
use any Confidential Information of Seller before the Closing in the Ordinary
Course of Business in connection with the transactions permitted by Section 5.2.




(c)

From and after the Closing, the provisions of Section 12.2(a) above shall not
apply to or restrict in any manner Buyer's use of any Confidential Information
of the Seller relating to any of the Assets.




12.3

EXCEPTIONS




Sections 12.2(a) and (b) do not apply to that part of the Confidential
Information of a Disclosing Party that a Receiving Party demonstrates (a) was,
is or becomes generally available to the public other than as a result of a
breach of this Article 12 by the Receiving Party or its Representatives; (b) was
or is developed by the Receiving Party independently of and without





Page 55 of 62










--------------------------------------------------------------------------------

reference to any Confidential Information of the Disclosing Party; or (c) was,
is or becomes available to the Receiving Party on a non confidential basis from
a Third Party not bound by a confidentiality agreement or any legal, fiduciary
or other obligation restricting disclosure. Seller shall not disclose any
Confidential Information of Seller relating to any of the Assets or the Assumed
Liability in reliance on the exceptions in clauses (b) or (c) above.




12.4

LEGAL PROCEEDINGS




If a Receiving Party becomes compelled in any Proceeding or is requested by a
Governmental Body having regulatory jurisdiction over the Contemplated
Transactions to make any disclosure that is prohibited or otherwise constrained
by this Article 12, that Receiving Party shall provide the Disclosing Party with
prompt notice of such compulsion or request so that it may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions of this Article 12. In the absence of a protective order or other
remedy, the Receiving Party may disclose that portion (and only that portion) of
the Confidential Information of the Disclosing Party that, based upon advice of
the Receiving Party's counsel, the Receiving Party is legally compelled to
disclose or that has been requested by such Governmental Body, provided,
however, that the Receiving Party shall use reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded by any Person to
whom any Confidential Information is so disclosed. The provisions of this
Section 12.4 do not apply to any Proceedings between the parties to this
Agreement.




12.5

RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION




If this Agreement is terminated, each Receiving Party shall (a) destroy all
Confidential Information of the Disclosing Party prepared or generated by the
Receiving Party without retaining a copy of any such material; (b) promptly
deliver to the Disclosing Party all other Confidential Information of the
Disclosing Party, together with all copies thereof, in the possession, custody
or control of the Receiving Party or, alternatively, with the written consent of
a Seller Contact or a Buyer Contact (whichever represents the Disclosing Party)
destroy all such Confidential Information; and (c) certify all such destruction
in writing to the Disclosing Party, provided, however, that the Receiving Party
may retain a list that contains general descriptions of the information it has
returned or destroyed to facilitate the resolution of any controversies after
the Disclosing Party's Confidential Information is returned.




12.6

ATTORNEY-CLIENT PRIVILEGE




The Disclosing Party is not waiving, and will not be deemed to have waived or
diminished, any of its attorney work product protections, attorney-client
privileges or similar protections and privileges as a result of disclosing its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The parties (a) share a common legal and commercial
interest in all of the Disclosing Party's Confidential Information that is
subject to such privileges and protections; (b) are or may become joint
defendants in Proceedings to which the Disclosing Party's





Page 56 of 62




--------------------------------------------------------------------------------

Confidential Information covered by such protections and privileges relates; (c)
intend that such privileges and protections remain intact should either party
become subject to any actual or threatened Proceeding to which the Disclosing
Party's Confidential Information covered by such protections and privileges
relates; and (d) intend that after the Closing the Receiving Party shall have
the right to assert such protections and privileges. No Receiving Party shall
admit, claim or contend, in Proceedings involving either party or otherwise,
that any Disclosing Party waived any of its attorney work-product protections,
attorney-client privileges or similar protections and privileges with respect to
any information, documents or other material not disclosed to a Receiving Party
due to the Disclosing Party disclosing its Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party.




ARTICLE 13

General Provisions




13.1

EXPENSES




Except as otherwise provided in this Agreement, each party to this Agreement
will bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
Contemplated Transactions, including all fees and expense of its
Representatives.  If this Agreement is terminated, the obligation of each party
to pay its own fees and expenses will be subject to any rights of such party
arising from a Breach of this Agreement by another party.




13.2

PUBLIC ANNOUNCEMENTS




Any public announcement, press release or similar publicity with respect to this
Agreement or the Contemplated Transactions prior to Closing, other than such
reporting required by Seller under applicable securities laws, rules and
regulations, will be issued, if at all, at such time and in such manner as
mutually agreed between Buyer and Seller. Seller and Buyer will consult with
each other concerning the means by which Seller's employees, customers,
suppliers and others having dealings with Seller will be informed of the
Contemplated Transactions, and Buyer will have the right to be present for any
such communication.




13.3

NOTICES




All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when (a)
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other parties):





Page 57 of 62










--------------------------------------------------------------------------------




Seller:

Cygnus Internet, Inc.

Attention: Jeffrey M. Pollitt, President

314 E. Dania Beach Blvd., Suite 117

Dania Beach, Florida  33004

E-mail address: admin@fonu2.com




with a copy to:

Stacie K. Daley, Esq.

2147 NE 65th Street

Ft. Lauderdale, Florida  33308

E-mail address: sdaleyesq@aol.com




Buyer:

Zaldiva, Inc.

Attention: Nicole Leigh, President

331 E. Commercial Blvd.,

Ft. Lauderdale, Florida  33334

Fax no.: 954-938-4132

E-mail address: nicole@zaldiva.com




with a copy to:

Burningham & Burningham

Attention: Branden T. Burningham, Esq.

455 East 500 South, Suite 205

Salt Lake City, Utah  84111

Fax no.: 801-355-7126

E-mail address: btb@burninglaw.com




13.4

JURISDICTION; SERVICE OF PROCESS




Any Proceeding arising out of or relating to this Agreement or any Contemplated
Transaction may be brought in the courts of the State of Florida, and each of
the parties irrevocably submits to the exclusive jurisdiction of each such court
in any such Proceeding, waives any objection it may now or hereafter have to
venue or to convenience of forum, agrees that all claims in respect of the
Proceeding shall be heard and determined only in any such court and agrees not
to bring any Proceeding arising out of or relating to this Agreement or any
Contemplated Transaction in any other court. The parties agree that either or
both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any Proceeding referred to in the first sentence of this section may be
served on any party anywhere in the world.








Page 58 of 62




--------------------------------------------------------------------------------



13.5

ENFORCEMENT OF AGREEMENT




Seller acknowledges and agree that Buyer would be irreparably damaged if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and that any Breach of this Agreement by Seller could not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which Buyer may be entitled, at law or
in equity, it shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent Breaches or threatened Breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.




13.6

WAIVER; REMEDIES CUMULATIVE




Except as otherwise provided in this Agreement, the rights and remedies of the
parties to this Agreement are cumulative and not alternative. Neither any
failure nor any delay by any party in exercising any right, power or privilege
under this Agreement or any of the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement or any of the documents
referred to in this Agreement can be discharged by one party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.




13.7

ENTIRE AGREEMENT AND MODIFICATION




This Agreement supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter (including any letter of intent
and any confidentiality agreement between Buyer and Seller) and constitutes
(along with the Disclosure Schedules, Exhibits and other documents delivered
pursuant to this Agreement) a complete and exclusive statement of the terms of
the agreement between the parties with respect to its subject matter. This
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by the party to be charged with the amendment.




13.8

DISCLOSURE SCHEDULES




(a)

The information in the Disclosure Schedules constitutes (i) exceptions to
particular representations, warranties, covenants and obligations of Seller as
set forth in





Page 59 of 62










--------------------------------------------------------------------------------

this Agreement or (ii) descriptions or lists of assets and liabilities and other
items referred to in this Agreement. If there is any inconsistency between the
statements in this Agreement and those in the Disclosure Schedules (other than
an exception expressly set forth as such in the Disclosure Schedules with
respect to a specifically identified representation or warranty), the statements
in this Agreement will control.




(b)

The statements in the Disclosure Schedules, and those in any supplement thereto,
relate only to the provisions in the Section of this Agreement to which they
expressly relate and not to any other provision in this Agreement.




13.9

ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS




No party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior written consent of the other parties, except
that Buyer may assign any of its rights and delegate any of its obligations
under this Agreement to any Subsidiary of Buyer, provided that Buyer remains
liable hereunder, and may collaterally assign its rights hereunder to any
financial institution providing financing in connection with the Contemplated
Transactions. Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except such rights as shall
inure to a successor or permitted assignee pursuant to this Section 13.9.




13.10

SEVERABILITY




If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.




13.11 CONSTRUCTION




The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to "Articles," "Sections" and "Parts" refer to the corresponding
Articles, Sections and Parts of this Agreement and the Disclosure Schedules.
 The parties acknowledged that each party has been presented by counsel and has
read and negotiated the language used in this Agreement.  The parties agree
that, because all participated in negotiation and drafting this Agreement, no
rule of construction shall apply to this Agreement which construes ambiguous
language in favor of or against any party by reason of that party’s role in
drafting the Agreement.




13.12

TIME OF ESSENCE








Page 60 of 62




--------------------------------------------------------------------------------

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.




13.13

GOVERNING LAW




This Agreement will be governed by and construed under the laws of the State of
Florida without regard to conflicts-of-laws principles that would require the
application of any other law.




13.14

EXECUTION OF AGREEMENT




This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.




13.15

[RESERVED]




13.16

ATTORNEY’S FEES




In the event of any litigation, including appeals, with regard to this
Agreement, the prevailing Party shall be entitled to recover from the
non-prevailing Party all reasonable fees, costs, and expenses of counsel at
pre-trial, trial and appellate levels.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.








Page 61 of 62










--------------------------------------------------------------------------------





"BUYER"




ZALDIVA, INC., a Nevada corporation




By: /s/Nicole Leigh

Nicole Leigh

President

     

"SELLER"




CYGNUS INTERNET, INC., a Florida corporation




By: /s/Jeffrey M. Pollitt

Jeffrey M. Pollitt

President







‘PRINCIPAL STOCKHOLDER’







/s/Jeffrey M. Pollitt

Jeffrey M. Pollitt

 




J:\WL Acquisition, LLC\APA\WL-Acquisition-APA-clean-061809.doc





Page 62 of 62


